  Declaration of Boles

                    Exhibit A




Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 1 of 78 PageID #: 385
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE

PLANNED PARENTHOOD OF                     )
TENNESSEE AND NORTH                       )
MISSISSIPPI, MEMPHIS CENTER FOR           )
REPRODUCTIVE HEALTH,                      )
KNOXVILLE CENTER FOR                      )
REPRODUCTIVE HEALTH,                      )
FEMHEALTH USA, INC., d/b/a                )
CARAFEM, and AUDREY LANCE,                )
                                          )
        Plaintiffs,                       )
                                          )
v.                                        )     Case No. 3:20-cv-00740
                                          )     Judge Campbell
HERBERT H. SLATERY III, Attorney          )
General of Tennessee, in his official     )
capacity; LISA PIERCEY, M.D.,             )
Commissioner of the Tennessee             )
Department of Health, in her official     )
capacity; RENE SAUNDERS,                  )
M.D., Chair of the Board for Licensing    )
Health Care Facilities, in her official   )
capacity; W. REEVES JOHNSON, JR.,         )
M.D., President of the Tennessee Board    )
of Medical Examiners, in his official     )
capacity; HONORABLE AMY P.                )
WEIRICH, District Attorney General        )
of Shelby County, Tennessee, in her       )
official capacity; GLENN FUNK, District   )
Attorney General of Davidson County,      )
Tennessee, in his official capacity;      )
CHARME P. ALLEN, District Attorney        )
General of Knox County, Tennessee, in her )
official capacity; and TOM P.             )
THOMPSON, JR., District Attorney          )
General for Wilson County, Tennessee, in )
his official capacity,                    )
                                          )
        Defendants.                       )

______________________________________________________________________________

                     DECLARATION OF DR. BRENT BOLES
______________________________________________________________________________




  Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 2 of 78 PageID #: 386
       I, Brent Boles, M.D., pursuant to the provisions of 28 U.S.C. § 1746, do hereby declare as

follows:

   1. I am Brent Boles, a practicing obstetrician and gynecologist in Murfreesboro, Tennessee.

   2. I have been board certified for more than twenty years and have been in practice in

       Murfreesboro for the last fifteen years. I teach at the University of Tennessee School of

       Medicine and the Meharry College of Medicine. I also am a member of the Medical

       Advisory Board for both Heartbeat International and Abortion Pill Reversal (or Rescue).

       (“APR”). I have attached my curriculum vitae as Exhibit 1.

   3. On March 10, 2020, I testified before the Tennessee General Assembly, specifically the

       House Health Committee, on HB 2568 (the provisions of which were subsequently enacted

       as part of HB2263/SB2196). At that hearing, an amendment was offered to the bill that

       would require abortion providers to inform a patient seeking a medication abortion that, if

       the patient changes her mind after taking the first pill, she may be able to avoid, cease, or

       reverse the effects of that first pill in the two step abortion pill series, particularly if she

       seeks assistance fast enough. I testified about the need to provide women with this

       information that there is a medical regime that is both safe and potentially effective in

       reversing the effect of the first pill. Attached as Exhibit 2 is a true and correct transcription

       by a court reporter of my testimony as part of this bill’s Legislative History. (See Ex. 2,

       p. 4, l. 16—p. 45, l. 25).

   4. The abortion pill medication treatment involves two pills: Mifeprex or mifeprestone or

       RU486 (it goes by three different terms), and Cytotec or misoprostol. (See generally Ex.

       2, p. 5, l. 10—p. 6, l. 1).




                                                  2

  Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 3 of 78 PageID #: 387
5. The first pill, mifepristone, is a progesterone blocker. Progesterone is a hormone that is

   vital to the success of a pregnancy throughout the course of a pregnancy. When the action

   of progesterone is interfered with in the first trimester by Mifepristone, the drug may cause

   loss of the embryo or the fetal life, and in some cases expulsion of the pregnancy tissue.

6. Mifepristone alone is not always effective in ending a pregnancy. A study of data published

   by Dr. Daniel Grossman (an abortion provider) found that as few as 8% of pregnancies

   survived when only mifepristone was administered. (See Ex. 2, p. 22, l. 19—p. 23, l. 13).

7. The second pill, Cytotec, ensures that the tissue is expelled and is given twenty-four to

   forty-eight hours after the first pill.

8. When a patient has changed her mind and has taken the mifepristone but has not yet taken

   the Cytotec, administering natural progesterone may result in preventing loss of the fetal

   life in as many as sixty-eight percent (68%) of pregnancies. (See Ex. 2, p. 5, l. 10—p. 6, l.

   13). The administration of natural progesterone has not been shown to have any increase

   in birth defects or in adverse effects for women – and is safer that taking the mifepristone

   and simply choosing to not take the Cytotec. (See generally Ex. 2, p. 6, l. 14—p. 7, l. 19).

9. As part of the Abortion Pill Reversal network, I am on call to help advise and assist mothers

   who take the first abortion pill, change their mind, want to try to save their baby, and find

   the network (typically through their own searching). (See generally Ex. 2, p. 27, l. 4—p.

   28, l. 5).

10. I do not keep a list, but I would estimate that I have prescribed natural progesterone to more

   than 20 women who wanted to reverse their abortion processes – some right here in

   Tennessee who then had healthy babies. The Abortion Pill Reversal network has tracked

   more than 1,000 living, healthy babies with no increased risk of birth defects who have



                                              3

Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 4 of 78 PageID #: 388
        been delivered because patients interacted with the APR network. (See Ex. 2, p. 13, l. 16—

        p. 15, l. 10; p. 44, l. 14—p. 45, l. 17).

    11. I have even delivered some of those babies myself and have seen firsthand how the abortion

        pill process can be reversed in some situations.

    12. Published studies, such as in 2007, 2012, and 2018, support the efficacy of this

        progesterone treatment. 1 (See Ex. 2, p. 7, l. 6-19; p. 22, l. 19—p. 23, l. 13; p. 30, l. 15—p.

        31, l. 22). The largest case study in 2018 included 754 patients. Those who took the

        currently recommended progesterone regimen had a 68% success rate in reversing the

        abortion process—with no increased outcomes that were unfavorable for the mother or for

        the baby.

    13. This method of progesterone treatment has not been shown to cause any increase in adverse

        effects for the women who choose to pursue the treatment.

    14. Further, this method of progesterone treatment has not been shown to cause any increase

        in birth defects for the fetuses of the women who choose to pursue the treatment.

    15. A study released by the American College of Obstetrics and Gynecology, which was

        authored by Dr. Creinin (an abortion physician), unsuccessfully attempts to support a

        claim, based upon only a series of 12 patients, that attempting to reverse the abortion

        process is neither safe nor effective.         Analysis of the three patients who experienced

        bleeding issues (out of the twelve total patients) showed that two of those who took

        mifepristone and a placebo needed hospital treatment, while the one who received

        progesterone treatment, upon arriving at the hospital, was found to not need surgical



1
 See Delgado G, Davenport M. Progesterone use to reverse the effects of mifepristone. Annals of Pharmacotherapy.
46 2012 Dec;46(12):e36.; Delgado G, et al. A case Series Detailing the Successful Reversal of the Effects of
Mifepristone Using Progesterone. Issues in Law and Medicine (2018) 33(1): 21- 31.

                                                       4

    Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 5 of 78 PageID #: 389
Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 6 of 78 PageID #: 390
      Curriculum Vitae
          of Boles

             Attachment 1




Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 7 of 78 PageID #: 391
C. Brent Boles, M.D.
Covenant Healthcare for Women, P.L.L.C.

                                         1800 Medical Center Parkway
                                                             Suite 325
                                        Murfreesboro, Tennessee 37129
                                                         615-867-0034
__________________________________________________________________

Professional History

  • Physician and Owner, Covenant Healthcare for Women, P.L.L.C.,
    January, 2006 to present
  • Medical Director of Portico (local crisis pregnancy center) 2008 to
    present
  • Vice Chief of Obstetrics and Gynecology, Middle Tennessee Medical
    Center, Murfreesboro TN, 2007-2008
  • Chief of Obstetrics and Gynecology, Middle Tennessee Medical Center,
    Murfreesboro TN, 2009-2010
  • Associate Clinical Professor in the University of Tennessee Department
    of Emergency Medicine at Saint Thomas Rutherford Hospital, July 2015
    to present
  • Associate Clinical Professor and Assistant Residency Director for the
    Saint Thomas Rutherford Campus, Department of Obstetrics and
    Gynecology, Meharry College of Medicine, 2006 to present
  • Clinical Instructor for the University of Tennessee Physician Assistant
    School, 2016 to present
  • IC Research, Principal Investigator, 2018 to present
  • OB/GYN Associates, July 2005-December 2005
  • Murray Woman’s Clinic, July 1996-June 2005
  • Middle Tennessee Medical Center Laborist Program Director,
    November 2006-March 2011
  • Certified on the Da Vinci Xi robotic surgery platform
  • Member of the Medical Advisory Board for Heartbeat International
  • Member of the Medical Advisory Board for Abortion Pill Reversal




 Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 8 of 78 PageID #: 392
Educational History

  • Certified by the American Board of Obstetrics and Gynecology,
    November 1998 to present
  • Chief Administrative Resident, University of Louisville School of
    Medicine, Department of Obstetrics and Gynecology, July 1995 - June
    1996
  • Internship and Residency, University of Louisville School of Medicine,
    Department of Obstetrics and Gynecology, July 1992-June 1996
  • Doctor of Medicine, University of Louisville School of Medicine,
    August 1988-May 1992
  • Bachelor of Science in Biology, Murray State University, August 1984-
    May1988

Licensure

  • Tennessee Board of Medical Examiners, 2004 to present
  • Kentucky Board of Medical Licensure, 1993 to 2011
  • Drug Enforcement Agency Registration, 1993 to present

Memberships

  •   American Institute of Ultrasound in Medicine, 1998 to 2005
  •   International Society for Clinical Densitometry, 1998 to 2005
  •   Christian Medical and Dental Association
  •   American Association of Pro-Life Obstetricians and Gynecologists

Awards

  • Professor of the Year Award, University of Tennessee Health Science
    Center, Saint Thomas Rutherford Department of Emergency Medicine,
    2016
  • Meharry Appreciation Award, 2009
  • Foundation Award for Clinical Excellence, Department of Obstetrics
    and Gynecology, University of Louisville School of Medicine, 1994
  • Best Clinical Teacher Awards, University of Louisville School of
    Medicine, 1993, 1994, 1996




 Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 9 of 78 PageID #: 393
 • Clinical Research Awards, University of Louisville School of Medicine,
   Department of Obstetrics and Gynecology, 1995 and 1996
 • Laparoscopic Skills Award, University of Louisville School of Medicine,
   Department of Obstetrics and Gynecology, 1995
 • Presidential Scholarship Award, Murray State University, 1984 to 1988




Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 10 of 78 PageID #: 394
              House Health
               Committee
                HB2568

              Attachment 2




Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 11 of 78 PageID #: 395
      LEGISLATIVE HISTORY - HOUSE HEALTH COMMITTEE (HB2568)




                     AUDIO RECORDING
                          March 10, 2020




Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 12 of 78 PageID #: 396
·1· LEGISLATIVE HISTORY-HOUSE HEALTH COMMITTEE (HB2568)
· · ___________________________________________________
·2

·3

·4

·5

·6
· · ___________________________________________________
·7

·8

·9

10

11

12
· ·        · · · · · · · · · ·AUDIO RECORDING
13
· ·        · · · · · · · · · · · · · of
14
· ·        · · · · · · · · · ·HOUSE BILL 2568
15
· ·        · · · · · · · · · · · · dated
16
· ·        · · · · · · · · · · March 10, 2020
17

18

19

20

21
· ·        ___________________________________________________
22
· ·        ·   ·   ·   ·   ·   · · ·Veteran Court Reporting
23·        ·   ·   ·   ·   ·   ·veterancourtreporting@gmail.com
· ·        ·   ·   ·   ·   ·   · D. Rochelle Koenes, RPR, LCR
24·        ·   ·   ·   ·   ·   · · · · · P.O. Box 3593
· ·        ·   ·   ·   ·   ·   · ·Clarksville, Tennessee 37043
25·
YVer1f
           ·   ·   ·   ·   ·   · · · · · (931)919-8932




         Case 3:20-cv-00740 Document 16-1 Filed 09/14/20 Page 13 of 78 PageID #: 397
·1· · · · · · · · · · · ·*· · *· · *

·2· · · · · · ·P· R· O· C· E· E· D· I· N· G                 S

·3· · · · · · · (WHEREUPON, the following is

·4· transcribed from an audio recording as follows:)

·5
· · · · · · · · IN THE HOUSE HEALTH COMMITTEE
·6
· · · · · · · · · · · · March 10, 2020
·7

·8· · · · · · · (WHEREUPON, On the above date, there

·9· came up for consideration in the House Health

10· Committee of the Tennessee House, House Bill 2568,

11· sponsored by Representative Faison, and discussion

12· pertaining to this bill was as follows:)

13

14· · · · · · · MR. CHAIRMAN:· And with that we have a

15· pretty extensive calendar today, and I would like to

16· get us to Item Number 1, House Bill 2568 by --

17· Representative Faison you are recognized.

18· · · · · · · REPRESENTATIVE FAISON:· Good morning,

19· Committee, Mr. Chairman.

20· · · · · · · MR. CHAIRMAN:· Do you have a motion?

21· · · · · · · UNIDENTIFIED SPEAKER:· Second.

22· · · · · · · REPRESENTATIVE FAISON:· Committee, House

23· Bill 2568 is a bill that I brought in the attempt

24· for if a young lady has decided to go get an

25· abortion, and it's the abortion where they give a




     Case 3:20-cv-00740 Document 16-1 Court
                            Veteran   Filed 09/14/20 Page 14 of 78 PageID #: 398 2
                                              Reporting
                        veterancourtreporting@gmail.com                           YVer1f
·1· pill -- they typically give two pills -- one you

·2· take at the clinic and one 48 hours later that you

·3· take.· If they have -- for whatever reason, they

·4· change their mind, I want them to know that there's

·5· a possibility that they can get that reversed and

·6· this bill would have an -- abortion clinic providers

·7· put up a posting that there is a possibility that

·8· you can reverse it and also let them know if they

·9· change their mind that they can reverse it.

10· · · · · · · MR. CHAIRMAN:· You have an amendment on

11· the bill?

12· · · · · · · REPRESENTATIVE FAISON:· I do, yes, sir.

13· And the Amendment Drafting Code is 0148 -- -14982.

14· · · · · · · MR. CHAIRMAN:· Drafting Code 014982.                 I

15· have a motion and a second.

16· · · · · · · Okay.· The amendment is properly before

17· us.· Can you give us comments on the amendment?

18· · · · · · · REPRESENTATIVE FAISON:· Just exactly

19· what I just said.

20· · · · · · · MR. CHAIRMAN:· Do we have questions from

21· the committee on the amendment?· If not, we do have

22· somebody -- we were supposed to have two people here

23· to testify on this -- on the amendment.· We can

24· either take questions now or we can go out of

25· session.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 15 of 78 PageID #: 399 3
                                           Reporting
                     veterancourtreporting@gmail.com                           YVer1f
·1· · · · · · · I think only one person has shown up to

·2· testify.· But do we have any questions before we go

·3· out of session?

·4· · · · · · · Representative Clemmons, do you have a

·5· question?

·6· · · · · · · REPRESENTATIVE CLEMMONS:· I was just

·7· going to recommend that we go out of session first

·8· and then defer questions until after that.

·9· · · · · · · MR. CHAIRMAN:· All right.· Seeing none,

10· without objection, we will go out of session.

11· · · · · · · Our first -- I believe, maybe, the only

12· person that we have here that may testify,

13· Dr. Brent Boles, if you can come up and please make

14· sure the mic is on.· Tell us who you are and who

15· you're with.

16· · · · · · · DR. BOLES:· Good morning.· My name is

17· Brent Boles.· I am an OB/GYN who's been board

18· certified for more than 20 years and has been in

19· practice in Murfreesboro for the last 15 years.· In

20· addition to my private practice and academic

21· teaching appointments that I have with both the

22· University of Tennessee School of Medicine and the

23· Meharry College of Medicine, I am a member of the

24· medical advisory board for both Heartbeat

25· International and Abortion Pill Reversal.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 16 of 78 PageID #: 400 4
                                           Reporting
                     veterancourtreporting@gmail.com                           YVer1f
·1· · · · · · · I'm here this morning to speak in

·2· support of the representative's bill that would

·3· require abortion providers to simply notify a

·4· patient during the informed consent process that if

·5· they choose to change their mind after they have

·6· taken the first pill, that there is a medical

·7· regimen that is both safe and effective that has

·8· the potential to reverse the effects of the first

·9· pill in the abortion pill series.

10· · · · · · · The history of abortion pill medication

11· treatment is that in the year 2000 the Food and

12· Drug Administration approved a drug produced by a

13· pharmaceutical company called Danco.· That drug is

14· known as Mifeprex for mifepristone or RU486.· There

15· are three different terms by which it is called.

16· · · · · · · This pill is a progesterone blocker.

17· Progesterone is a hormone that is vital to the

18· success of a pregnancy throughout the course of the

19· pregnancy.· And when the action of progesterone is

20· interfered with in the first trimester, the

21· mifepristone will cause loss of the embryo or the

22· fetal life.· And then in some cases, cause

23· expulsion of the pregnancy tissue.· In order to

24· ensure that the tissue is expelled, a second

25· medication called Cytotec is given 24 to 48 hours



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 17 of 78 PageID #: 401 5
                                           Reporting
                     veterancourtreporting@gmail.com                           YVer1f
·1· after the first pill is dosed.

·2· · · · · · · Basic principals of pharmacology have

·3· led us to discover that when a patient has changed

·4· her mind and has taken the mifepristone but has not

·5· yet taken the Cytotec, that if you simply

·6· administer natural progesterone, you have as high

·7· as a 68 percent success rate in preventing loss of

·8· the fetal life.

·9· · · · · · · This method of treatment has not been

10· shown to cause any increase in adverse effects for

11· the women who choose to pursue this.· In fact, it

12· is more safe than taking the mifepristone and

13· simply not using the Cytotec.

14· · · · · · · This was discovered first in 2007 by a

15· physician named Matthew Harrison in South Carolina

16· who was approached by a patient who had taken the

17· mifepristone and desired to change her mind.· He

18· studied the pharmacology of the drug and gave her a

19· prescription of progesterone and she later

20· delivered a living baby at term.· At the same time,

21· Dr. George Delgado on the west coast was approached

22· with a similar problem by a similar patient and

23· found similar results.

24· · · · · · · The first case series that was

25· published that reported on this was released in



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 18 of 78 PageID #: 402 6
                                           Reporting
                     veterancourtreporting@gmail.com                           YVer1f
·1· 2012.· It was a small case series and that is the

·2· criticism that the abortion industry has of this

·3· process.· They claim that such a small case series

·4· with only six patients cannot be used to draw any

·5· conclusions.

·6· · · · · · · The truth of the matter is that case

·7· series showed a two out of three success rate of

·8· the six patients who pursued reversal.· Four

·9· delivered living babies later in their pregnancy.

10· That is not the only study, but the abortion

11· industry would like for you to believe that it was.

12· There have since been at least three other

13· published studies, the largest one of which

14· included 754 patients in whom the current

15· recommended regimen had a 68 percent success rate

16· at reversing the abortion process with no increased

17· outcomes that were unfavorable for the mother or

18· the baby.· There were no birth defects.· There were

19· no other issues reported in that study.

20· · · · · · · Another study is about to begin, and I

21· will be one of the principal investigators in this

22· study that will compare methods of administering

23· the progesterone.· So there's ongoing research that

24· I believe will continue to demonstrate both the

25· efficacy and the safety of this medication.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 19 of 78 PageID #: 403 7
                                           Reporting
                     veterancourtreporting@gmail.com                           YVer1f
·1· · · · · · · The recent study that was released by

·2· the American College of Obstetrics and Gynecology

·3· authored by Dr. Creinin, who is an abortion

·4· physician, makes the claim, based on a series of

·5· only 12 patients, that attempting to reverse

·6· abortion is neither safe nor effective.

·7· · · · · · · I find it interesting that the abortion

·8· industry's criticism of the Delgado case series in

·9· 2012 focused on the fact that it only had a small

10· number of patients and you can't draw conclusions

11· from that, but now they expect us to draw

12· conclusions from a study that also has a small

13· number of patients, namely only 12.· They claim

14· from this study that it is -- that you -- it is not

15· safe for the patient to take the mifepristone and

16· then not complete the process with the Cytotec.

17· · · · · · · They make this conclusion because three

18· of the twelve patients in that study had to go to

19· the emergency room for bleeding.· The truth of the

20· matter when you break down those numbers, there

21· were six patients in the study who took

22· mifepristone and placebo, meaning they were not

23· being treated for attempted reversal, the other six

24· patients took mifepristone and progesterone in the

25· current recommended regimen.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 20 of 78 PageID #: 404 8
                                           Reporting
                     veterancourtreporting@gmail.com                           YVer1f
·1· · · · · · · Of the six patients who took

·2· progesterone, five of them had ongoing pregnancies.

·3· So the success rate was five out of six, more than

·4· 80 percent.· One of those patients was taken to the

·5· emergency room because she was worried about the

·6· amount of bleeding that she had.· But when she

·7· arrived at the emergency, her embryo was no longer

·8· living and she spontaneously passed the tissue

·9· without requiring a DNC or any other surgical

10· intervention and without requiring a blood

11· transfusion.· The other two patients who required

12· treatment in the emergency room, both were taken to

13· the emergency room because of heavy bleeding.· Both

14· required surgical aspiration of the pregnancy

15· tissue, and one of the two required a transfusion.

16· · · · · · · So the real conclusion that you can

17· draw from the Creinin study is that it is not safe

18· to take mifepristone and then decide not to take

19· the Cytotec.· So when a patient changes her mind,

20· if she can't get help and can't figure out how to

21· reverse the process and decides not to take the

22· Cytotec, then that is dangerous for her.· But the

23· other conclusion is that when she takes the -- when

24· she is made aware of the reversal regimen and takes

25· it, it is not only safe but it is effective at a



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 21 of 78 PageID #: 405 9
                                           Reporting
                     veterancourtreporting@gmail.com                           YVer1f
·1· minimum 68 percent of the time and perhaps as much

·2· as more than 80 percent of the time.

·3· · · · · · · The American Medical Associations Code

·4· of Ethics in sections 1.1.1 and 1.1.3 require the

·5· physician treating the patient to give a full,

·6· accurate, and complete disclosure of information in

·7· the informed consent process and do so in a way

·8· that is not self-serving the patient's own

·9· interest -- or the physician's own interest.

10· Refusing to tell patients that a reversal regimen

11· is possible is a violation of both sections of the

12· AMA code of ethics.

13· · · · · · · MR. CHAIRMAN:· Thank you for that

14· testimony.

15· · · · · · · Do we have questions while we are --

16· · · · · · · Representative Dixie, you are

17· recognized.

18· · · · · · · REPRESENTATIVE DIXIE:· Thank you,

19· Mr. Chairman.· I just have a couple of quick

20· questions.

21· · · · · · · You gave us a lot of stats about

22· studies.· Obviously, most studies say that they are

23· extensive and hundreds, if not thousands of

24· patients.

25· · · · · · · Why was this study stopped at six



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 22 of 78 PageID #: 40610
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· patients?

·2· · · · · · · DR. BOLES:· Which study?

·3· · · · · · · REPRESENTATIVE DIXIE:· Well, you said

·4· earlier that there was a study that had six patients

·5· that went through and they took both and then the

·6· other one had the placebos.· Why was it only stopped

·7· at twelve people?

·8· · · · · · · DR. BOLES:· You're referring to the

·9· Creinin study, which had six patients in each arm.

10· There were twelve patients in the study.· Their

11· initial plan was to enroll 40.· It is typical when

12· you're conducting a study and you see what you

13· believe are adverse outcomes to stop the study early

14· if there are indications that it is dangerous to the

15· patient.· The stated reason for stopping the study

16· was that three patients had to -- three out of

17· twelve had to be taken to the emergency room for

18· bleeding.

19· · · · · · · REPRESENTATIVE DIXIE:· Really, three out

20· of six because six only had placebos.

21· · · · · · · DR. BOLES:· There were twelve patients

22· total.· One of the patients who went to the ER for

23· bleeding came from the progesterone group and two of

24· them came from the placebo group.· So the study at

25· that point had twelve patients enrolled with a plan



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 23 of 78 PageID #: 40711
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· to enroll 40.· But they stopped because three of the

·2· twelve were evaluated for bleeding.

·3· · · · · · · REPRESENTATIVE DIXIE:· I want to circle

·4· back to make sure I got your answer correct.

·5· · · · · · · DR. BOLES:· Okay.

·6· · · · · · · REPRESENTATIVE DIXIE:· You said that it

·7· was stopped because they thought it would have

·8· adverse effects going forward.

·9· · · · · · · DR. BOLES:· Yes.· They stopped the study

10· because three of the twelve patients had to be

11· evaluated for bleeding.· When you evaluate which

12· patients had to be evaluated for bleeding, only one

13· was from the progesterone group.· And she did not

14· need a blood transfusion and she did not need

15· surgery.· The patients who had to have

16· interventions -- surgery and/or a blood

17· transfusion -- came from the group that took the

18· Mifeprex but did not take the progesterone to

19· attempt to reverse.

20· · · · · · · REPRESENTATIVE DIXIE:· So based on the

21· study that you quoted that you gave us right here,

22· this doesn't sound like it's safe and effective if

23· it was stopped for adverse reasons.

24· · · · · · · DR. BOLES:· It was stopped because two

25· of the patients who did not take the treatment had



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 24 of 78 PageID #: 40812
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· to have a blood transfusion or surgery.· Those were

·2· patients that were not in the treatment arm.· They

·3· were in the placebo arm.· And the reason for

·4· stopping the study -- if you want to know what I

·5· believe that you can conclude based on that is they

·6· didn't like the data.· The adverse outcomes that

·7· required intervention were in the group that did not

·8· get the reversal treatment.· And the reversal

·9· treatment, which they claim is not effective in

10· their six patients was shown to be more than 80

11· percent effective.· I believe that's why the study

12· was stopped.

13· · · · · · · MR. CHAIRMAN:· Representative Dixie?

14· · · · · · · REPRESENTATIVE DIXIE:· One last

15· question.

16· · · · · · · You did mention that there were babies

17· delivered after this.· Has there been any studies

18· or any follow up on how the babies are doing

19· emotionally, physically?· Any kind of side effects

20· since then?

21· · · · · · · MR. CHAIRMAN:· Dr. Boles, you're

22· recognized.

23· · · · · · · DR. BOLES:· The abortion pill reversal

24· mechanism involves a -- there's a website that

25· patients go to.· Abortion providers don't tell



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 25 of 78 PageID #: 40913
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· patients about the availability of this regimen.

·2· The people who find it go to their smart phone or

·3· their iPad and they go to Google and they say, "Can

·4· an abortion pill be reversed?"· The thing that pops

·5· up is abortionpillreversal.com, which is a free,

·6· nonprofit service that is provided to patients with

·7· a toll-free 24-hour-a-day hotline.

·8· · · · · · · Through that hotline, the patients who

·9· are truly interested in pursuing reversal are

10· connected with one of over 500 physician providers

11· across the country who will prescribe this regimen

12· for them.· I'm one of those providers.· The

13· statistics on the outcomes of the patients who use

14· that mechanism has been tracked and there are

15· currently more than a thousand living, healthy

16· babies with no increased risk of birth defects who

17· have been delivered because patients have

18· interacted with the abortion pill reversal hotline.

19· · · · · · · In fact, one other positive thing,

20· other than saving the life of the baby, the

21· progesterone supplementation early in the pregnancy

22· according to our statistics of more than a thousand

23· deliveries accomplished are that, when you look at

24· the preterm delivery rates of those babies, the

25· general preterm delivery rate in the United States



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 26 of 78 PageID #: 41014
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· is about 10 percent.· And for patients who use the

·2· abortion pill reversal regimen and are successful,

·3· the preterm delivery rate is under 3 percent.

·4· · · · · · · So not only are there no increase in

·5· birth defects and no increase in bad maternal

·6· outcomes, there is a decrease in the risk of

·7· preterm delivery, which is one of the biggest

·8· problems in children's health care in the country

·9· and the number one cause of cerebral palsy in

10· America.

11· · · · · · · MR. CHAIRMAN:· Representative Dixie?

12· · · · · · · REPRESENTATIVE DIXIE:· I promise this is

13· my last question.

14· · · · · · · DR. BOLES:· It's okay.

15· · · · · · · REPRESENTATIVE DIXIE:· Currently, are

16· there any laws right now that prohibit you from

17· doing what you're doing now as far as giving these

18· two pills for this procedure?

19· · · · · · · DR. BOLES:· No.

20· · · · · · · REPRESENTATIVE DIXIE:· There's no --

21· okay.· That's my last question.

22· · · · · · · Thank you.· Thank you, Mr. Chairman.

23· · · · · · · MR. CHAIRMAN:· Thank you.

24· · · · · · · To clarify on his point on this, the

25· study that had the six patients that got a placebo



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 27 of 78 PageID #: 41115
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· and six patients that got progesterone as the

·2· second pill, did they -- if they gave Cytotec, that

·3· was not part of those 12 patients; is that correct?

·4· · · · · · · DR. BOLES:· That's correct.· It was not.

·5· · · · · · · MR. CHAIRMAN:· And so what you can take

·6· from that study would be that, if a patient was not

·7· adequately informed and they were not compliant with

·8· their second pill that a portion of those may end up

·9· in the ER but a significant portion would -- could

10· carry the baby to term and even a more significant

11· portion of those if the reversal pill was given

12· could carry that to term; is that correct?

13· · · · · · · DR. BOLES:· Could you say that again?                 I

14· want to be sure I got it clearly.

15· · · · · · · MR. CHAIRMAN:· Okay.· So let's separate

16· them into three groups.· The first group is they get

17· the abort- -- the first pill, mifepristone.

18· · · · · · · DR. BOLES:· Yes.

19· · · · · · · MR. CHAIRMAN:· And then they are

20· compliant with the Cytotec then they would abort?

21· · · · · · · DR. BOLES:· Yes.

22· · · · · · · MR. CHAIRMAN:· If they were not

23· compliant, that would be the equivalent of the

24· placebo group and a significant portion of those

25· could carry to term.· But based on that minor study,



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 28 of 78 PageID #: 41216
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· a portion of those may end up in the ER and those

·2· are the ones that got the blood transfusions and had

·3· to have the evacuation.

·4· · · · · · · DR. BOLES:· That is correct.

·5· · · · · · · MR. CHAIRMAN:· But if the patient was

·6· informed that if they came back and had the reversal

·7· pill, still, a small percentage may miscarry at that

·8· point in time but a significant portion of those

·9· would carry to term?

10· · · · · · · DR. BOLES:· That's correct.

11· · · · · · · MR. CHAIRMAN:· All right.· Thank you.

12· · · · · · · Representative Clemmons, you're

13· recognized.

14· · · · · · · REPRESENTATIVE CLEMMONS:· Thank you, Mr.

15· Chairman.

16· · · · · · · And thank you for being here today.

17· · · · · · · DR. BOLES:· Thank you.

18· · · · · · · REPRESENTATIVE CLEMMONS:· I just want to

19· get some background.

20· · · · · · · You're an OB/GYN, you say?

21· · · · · · · DR. BOLES:· Yes.

22· · · · · · · REPRESENTATIVE CLEMMONS:· And how many

23· years have you been in practice?

24· · · · · · · DR. BOLES:· I graduated from medical

25· school in 1992; so 28 years as a physician.· The



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 29 of 78 PageID #: 41317
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· first four of those were my residency; so 24 years

·2· in independent practice.

·3· · · · · · · REPRESENTATIVE CLEMMONS:· And during

·4· that time frame, about how many abortions have you

·5· performed?

·6· · · · · · · DR. BOLES:· None.

·7· · · · · · · REPRESENTATIVE CLEMMONS:· And are you

·8· not trained to do those or is that a --

·9· · · · · · · DR. BOLES:· I chose not to participate

10· in the abortion training.

11· · · · · · · REPRESENTATIVE CLEMMONS:· And this --

12· these pills that we are discussing here, are they

13· FDA approved?

14· · · · · · · DR. BOLES:· They are FDA approved, yes.

15· · · · · · · REPRESENTATIVE CLEMMONS:· And how long

16· have they been FDA approved?

17· · · · · · · DR. BOLES:· Since 2000.

18· · · · · · · REPRESENTATIVE CLEMMONS:· Since 2000?

19· · · · · · · DR. BOLES:· Yes.

20· · · · · · · REPRESENTATIVE CLEMMONS:· So you

21· discussed the clinical trials in 2012, what were the

22· trials before that were approved by the FDA?

23· · · · · · · MR. CHAIRMAN:· Dr. Boles, you're

24· recognized.

25· · · · · · · DR. BOLES:· The FDA trial that was



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 30 of 78 PageID #: 41418
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· conducted by Danco, the pharmaceutical company, was

·2· the first trial and that resulted in the FDA

·3· approval.· To my knowledge, there have been no

·4· further FDA sanctioned trials.· The FDA did in the

·5· last few years based on data submitted by Danco

·6· broadened the indication for which mifepristone can

·7· be given.· In 2000, they approved it for up to seven

·8· weeks and then a few years ago they broadened that

·9· to ten weeks.· But that was not based upon any other

10· brand new randomized trial.

11· · · · · · · The other trials which I discussed, the

12· studies which were case series reports and other

13· studies, were not conducted by the Food and Drug

14· Administration or by Danco Pharmaceuticals.· They

15· were conducted by the people who have developed the

16· reversal regimen.

17· · · · · · · REPRESENTATIVE CLEMMONS:· So with the

18· reversal regimen itself, is that process -- I'm

19· trying to get my head around the peer review depth

20· or the depth of peer review on the reversal process

21· itself as opposed to the separate pills.

22· · · · · · · DR. BOLES:· The first study, the limited

23· case series of only six patients that was published

24· in 2012, was published in a peer review journal

25· called The Annals of Pharmacotherapy.· The largest



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 31 of 78 PageID #: 41519
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· series of 754 patients who were evaluated in a more

·2· structured manner was published in a peer review

·3· journal called Issues in Law and Medicine.

·4· · · · · · · REPRESENTATIVE CLEMMONS:· Where was

·5· that?

·6· · · · · · · DR. BOLES:· Issues in Law and Medicine.

·7· · · · · · · REPRESENTATIVE CLEMMONS:· That's the

·8· actual group?

·9· · · · · · · DR. BOLES:· That's the name of the

10· journal.

11· · · · · · · REPRESENTATIVE CLEMMONS:· So the pills

12· themselves have been approved, but is the process

13· itself and the rate of success of the reversal, is

14· that approved in any way by the FDA, or is it just

15· standalone?

16· · · · · · · MR. CHAIRMAN:· Dr. Boles, you are

17· recognized.

18· · · · · · · DR. BOLES:· The Food and Drug

19· Administration does not require that prescription

20· medications be used only for their FDA approved

21· indications.· Most prescriptions that you take may

22· be given for what are considered off-label

23· indications.· Once a medication has been proven to

24· be safe and effective for the condition for which it

25· was originally approved, it can be used for any



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 32 of 78 PageID #: 41620
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· other purpose for which it was approved or for which

·2· it has been shown to be effective.

·3· · · · · · · Progesterone itself, natural

·4· progesterone has been used in women's health for

·5· over 50 years.· If there are women in this room

·6· that are on a birth control method that's

·7· prescribed that is anything other than a copper

·8· IUD, they have a form of prescription progesterone

·9· in their system right now.· Menopausal women

10· receive progesterone.· Progesterone has been

11· approved for use in pregnancy and is considered

12· Category B and has been shown to have no adverse

13· outcomes for use in pregnancy.· In fact, is widely

14· used to prevent repetitive miscarriages and preterm

15· labor.· So the medication does have approval for

16· use.· There is not a problem with off-label use.

17· · · · · · · Have I answered your question?

18· · · · · · · MR. CHAIRMAN:· Representative Clemmons,

19· you are recognized.

20· · · · · · · REPRESENTATIVE CLEMMONS:· Thank you, Mr.

21· Speaker.

22· · · · · · · I'm not sure you have.· So what I'm

23· getting at here is we're asking trained medical

24· professionals to give patients advice about

25· something or recommend something or a process or



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 33 of 78 PageID #: 41721
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· give women false hope, perhaps, about a process

·2· that may or may not work, and I don't hear you

·3· saying that there is an overwhelming amount of peer

·4· review study on the success rate of this process.

·5· · · · · · · You discussed a 66 percent approval

·6· rate of a very small pool.· That gives me pause

·7· when we are mandating creating a Class E felony for

·8· doctors who don't do this.· But a medical

·9· professional -- why would they ever give a patient

10· who is in an emotionally fragile state false hope

11· about something when the success rate is, A, so low

12· and, B, not substantively tested or thoroughly.

13· · · · · · · In your 20-plus years of practicing

14· medicine, how often have you given a patient advice

15· or a recommendation based on a test that was six

16· people deep with a two-thirds success rate?

17· · · · · · · MR. CHAIRMAN:· Dr. Boles, you're

18· recognized.

19· · · · · · · DR. BOLES:· You're forgetting the study

20· that I quoted that has 754 patients still with a

21· 68 percent success rate.· That's almost three out of

22· four.· Where if they don't get treatment, their rate

23· is pretty close to zero.· Because without -- if you

24· take the mifepristone but do not take progesterone,

25· even if you don't take the Cytotec, the fetal



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 34 of 78 PageID #: 41822
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· survival rate is as low as 8 percent.· And that's a

·2· report not from me or a pro-life physician.· That's

·3· a report of analysis of the data that was published

·4· by Dr. Daniel Grossman who is an abortion provider.

·5· · · · · · · And he wrote in a study that review of

·6· the data shows that when a patient takes

·7· mifepristone, the fetal survival rate can be as low

·8· as 8 percent.· Our study of 754 patients published

·9· in a peer review journal shows that the current

10· regimen that we recommend has a 66 to 68 percent

11· success rate.· So I don't believe you can call it

12· false hope to increase the fetal survival from

13· 8 percent to 68 percent.

14· · · · · · · And I don't believe that when a patient

15· changes their mind and you refuse to respect their

16· choice -- because that's what the abortion

17· providers tell us.· This issue is all about, I

18· think, the patient's choice.· If the patient

19· chooses to change her mind and is asked

20· specifically by a patient -- and is asked -- the

21· patient specifically asks the abortion provider if

22· anything can be done and they're told "no," then I

23· don't believe that is ethical.

24· · · · · · · MR. CHAIRMAN:· Representative Clemmons,

25· you are recognized.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 35 of 78 PageID #: 41923
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · REPRESENTATIVE CLEMMONS:· Thank you,

·2· Mr. Speaker.

·3· · · · · · · And, you know, you just told my

·4· colleague over here that doctors can currently do

·5· this.· So you saying that we're refusing to respect

·6· a patient's choice, I don't know if that's

·7· occurring right now if you say it's already allowed

·8· to take place.

·9· · · · · · · And my final question is do you intend

10· to perform any abortions in the future?

11· · · · · · · MR. CHAIRMAN:· Dr. Boles.

12· · · · · · · DR. BOLES:· No, I do not.

13· · · · · · · MR. CHAIRMAN:· Representative Clemmons.

14· · · · · · · REPRESENTATIVE CLEMMONS:· So you will

15· never be doing what you're asking other doctors to

16· do today?

17· · · · · · · DR. BOLES:· I'm not asking any doctor to

18· perform an abortion.· I'm asking that the abortion

19· providers be required to answer the question

20· truthfully when a patient looks at them and says,

21· "I'm sorry that I took this.· I want to change my

22· mind."· I have delivered babies who have been

23· successfully reversed.· I currently have two

24· patients that I'm following that I started on the

25· reversal protocol within the last three weeks.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 36 of 78 PageID #: 42024
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · I spoke to some of those patients

·2· yesterday in preparation for this hearing today.                 I

·3· told them that I would be coming here to testify

·4· and I asked them -- I said, "Would you be in

·5· support of a law that would require the abortion

·6· provider to inform you at the time you take the

·7· Mifeprex that, if you change your mind, there's a

·8· way to reverse it?"· They all said, "Yes."

·9· · · · · · · Patients who have been through this

10· process support this kind of legislation because

11· the other universal thing that I know in asking

12· every patient that the hotline has referred to me

13· that I ask them, "Did you ask your abortion

14· provider if there was a possibility of reversing

15· this?"· And every single patient who asks that

16· question was told "no."· Some of them were, in

17· fact, told that, if they didn't complete the

18· process, their baby would have birth defects and

19· that's dishonest because the FDA in it's pursual of

20· the approval for Danco's application asked Danco

21· "Are there any birth defects in the babies that

22· survive this process?"· And Danco said "no."

23· · · · · · · REPRESENTATIVE CLEMMONS:· And Danco --

24· · · · · · · MR. CHAIRMAN:· Representative Clemmons,

25· you are recognized.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 37 of 78 PageID #: 42125
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · REPRESENTATIVE CLEMMONS:· And who is

·2· Danco again?

·3· · · · · · · DR. BOLES:· Danco is the pharmaceutical

·4· company that produces Mifeprex.

·5· · · · · · · REPRESENTATIVE CLEMMONS:· That's

·6· (indiscernible, simultaneous crosstalk) off the

·7· medication?

·8· · · · · · · DR. BOLES:· I'm sorry?

·9· · · · · · · REPRESENTATIVE CLEMMONS:· No further

10· questions.

11· · · · · · · MR. CHAIRMAN:· Okay.

12· · · · · · · Representative Byrd, you are

13· recognized.

14· · · · · · · REPRESENTATIVE BYRD:· Thank you,

15· Mr. Chairman.

16· · · · · · · Is there any research that has been

17· done that shows what percent of women, if they had

18· known about this reversal process, would have not

19· followed through with abortion?

20· · · · · · · DR. BOLES:· Could you repeat that?

21· · · · · · · REPRESENTATIVE BYRD:· Yeah.· Is there

22· any research that has shown what percentage of

23· women, if they had known about this reversal

24· process, would have not followed through with the

25· abortion?



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 38 of 78 PageID #: 42226
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · MR. CHAIRMAN:· Dr. Boles, you are

·2· recognized.

·3· · · · · · · DR. BOLES:· I'm not sure that I can

·4· answer that.· There's not information that gives us

·5· a specific percentage of the number of women who

·6· regret what they have done after they take the pill.

·7· What I have learned in talking to many of these

·8· patients over the three or four years that I have

·9· been part of the Abortion Pill Reversal network is

10· that there are women who do take the pill and

11· immediately regret it.

12· · · · · · · In fact, one that I talked to less than

13· two weeks ago was -- had found the hotline on an

14· internet search and was calling it begging for help

15· less than an hour after taking the first pill in

16· the series.

17· · · · · · · So can I tell you what the percentage

18· of women who take medication abortion pills then

19· regret it?· No.· I can't tell you that.· Can I tell

20· you that there are a decent number of people that

21· do?· Absolutely.· The hotline gets at least a dozen

22· phone calls a day and on busier days of the week

23· sometimes considerably more than that.· So there

24· are patients who seek this out and they find it not

25· because they are informed of it at their abortion



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 39 of 78 PageID #: 42327
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· provider but because they find it themselves.

·2· · · · · · · So we have no way of knowing how many

·3· people didn't find this method and simply completed

·4· the abortion process even though they regretted it.

·5· There's no way to know that information.

·6· · · · · · · MR. CHAIRMAN:· Representative Byrd, you

·7· are recognized.

·8· · · · · · · REPRESENTATIVE BYRD:· No further

·9· questions.

10· · · · · · · MR. CHAIRMAN:· Okay.

11· · · · · · · Chairman [sic] White, you are

12· recognized.

13· · · · · · · REPRESENTATIVE WHITE:· Thank you,

14· Chairman.

15· · · · · · · Just for clarity on my part.· What is

16· the time period between administration of the

17· mifepristone and the Cytotec if you're going

18· through the complete process?

19· · · · · · · DR. BOLES:· 24 to 48 hours.

20· · · · · · · REPRESENTATIVE WHITE:· 24 to 48 hours.

21· · · · · · · And I think you said this three times,

22· but I just want to make sure I understood

23· correctly.

24· · · · · · · If a dose of mifepristone is

25· administered, it can be reversed with a regimen of



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 40 of 78 PageID #: 42428
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· progesterone.· But without the progesterone, then

·2· it can be harmful to the woman unless she completes

·3· the Cytotec?

·4· · · · · · · DR. BOLES:· Yes.· So the woman who

·5· changes her mind after taking the mifepristone and

·6· decides that she's not going to take the Cytotec and

·7· hope for the best because she doesn't know there's a

·8· better option, she is at risk.· So when the patients

·9· leave the abortion clinic and don't know that there

10· is an option to reverse and they simply think they

11· can figure out what to do on their own, those are

12· the women who are in danger.

13· · · · · · · REPRESENTATIVE WHITE:· Thank you.

14· · · · · · · MR. CHAIRMAN:· Representative Sherrell,

15· you are recognized.

16· · · · · · · REPRESENTATIVE SHERRELL:· Thank you,

17· Chairman.

18· · · · · · · Thank you, Dr. Boles for being here

19· today.

20· · · · · · · And my question is I believe you said

21· you never have performed any abortions?

22· · · · · · · DR. BOLES:· Correct.

23· · · · · · · REPRESENTATIVE SHERRELL:· I just want to

24· say you're my kind of doctor, and I appreciate what

25· you stand for and appreciate you being here today,



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 41 of 78 PageID #: 42529
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· and I appreciate you protecting life inside the

·2· mother's womb.· Thank you for being here today.

·3· · · · · · · DR. BOLES:· Thank you, sir.

·4· · · · · · · MR. CHAIRMAN:· Representative Dixie, you

·5· are recognized.

·6· · · · · · · REPRESENTATIVE DIXIE:· You referenced

·7· two different studies.· The one with 754 and the one

·8· with 6 or 12.· Was the 700- -- the study with the

·9· 754, was it conducted under the same conditions as

10· the one with 12?· Are we comparing apples to apples

11· here or are they two different studies with two

12· different scopes?

13· · · · · · · MR. CHAIRMAN:· Dr. Boles, you are

14· recognized.

15· · · · · · · DR. BOLES:· They are two different

16· studies conducted by two different people with two

17· different purposes.· The first study that I

18· referenced released in 2012 only had six patients

19· and it was not a case controlled-type study.· It

20· simply reported a series of six patients in whom

21· reversal was attempted and in whom four of the six

22· were successful.

23· · · · · · · There were two other small studies that

24· were published, which I don't have with me today.

25· And then there was a final study by the creators of



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 42 of 78 PageID #: 42630
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· the reversal regimen that you do have in the folder

·2· that I gave you published by Dr. George Delgado in

·3· a peer review journal in which he evaluated 754

·4· patients that wished to reverse the effects of the

·5· mifepristone.· They did not take their Cytotec and

·6· they took progesterone in a variety of different

·7· regimens.· They were randomized to receiving an

·8· injection versus an oral regimen and there were

·9· different oral regimens that were used.

10· · · · · · · This study of nearly a thousand

11· patients did show that the most effective regimen

12· is now the one we currently recommend and that it

13· has a 68 percent success rate with no increase in

14· birth defects and no increase in adverse outcomes

15· for the woman.

16· · · · · · · The final study you've asked about was

17· conducted by an abortion doctor who randomized 12

18· women that sought an abortion into two groups of

19· six each.· Some received the abortion pill only and

20· placebo; some received the abortion pill and the

21· reversal regimen that we currently recommend.

22· Those were the studies that I've referenced.

23· · · · · · · MR. CHAIRMAN:· Representative Dixie, any

24· further question?

25· · · · · · · REPRESENTATIVE DIXIE:· (No audible



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 43 of 78 PageID #: 42731
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· response.)

·2· · · · · · · MR. CHAIRMAN:· Okay.· Thank you.

·3· · · · · · · Chairman Smith, you are recognized.

·4· · · · · · · REPRESENTATIVE SMITH:· Thank you, Dr.

·5· Boles.

·6· · · · · · · Just as clarification, if this were

·7· taken out of the scope of treating abortion, would

·8· this be viewed as just simply informed consent,

·9· talking with a patient about the options that they

10· have as a standard approach to care if it were

11· removed from the abortion issue?· Because I know

12· that's what is so controversial in the minds of

13· many.· But if you remove this practice of informing

14· and giving full information to the patient in any

15· other scope of care, would this just be considered

16· informed consent in a standard practice of care?

17· · · · · · · DR. BOLES:· Absolutely.· That's -- that

18· is one of my points.

19· · · · · · · REPRESENTATIVE SMITH:· Thank you, Dr.

20· Boles.

21· · · · · · · DR. BOLES:· For example, if a patient

22· comes to me and she wants to have her tubes tied, my

23· informed consent process with her is similar to what

24· should occur with the informed consent process for

25· the abortion pill.· I say to her, "Are you sure you



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 44 of 78 PageID #: 42832
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· don't want anymore children because you have to

·2· consider this method of birth control to be

·3· irreversible."

·4· · · · · · · And then I go on to tell her, "You have

·5· probably heard of people having their tubes put

·6· back together.· That is possible but it only works

·7· about 50 percent of the time and you can't use this

·8· as your method of birth control if you're going to

·9· think about doing that in the future.· That would

10· not be a good choice."· That's my informed consent

11· process before tying a woman's tubes.

12· · · · · · · In a similar fashion, basic ethical

13· requirements for informed consent on taking an

14· abortion pill should say that if you take this and

15· regret it afterwards, there is a way to try to

16· reverse it.· It won't always work, but you can try

17· it and here is how you access that information.

18· That process can be completed, as I just stated in

19· less than 15 seconds and in no way is an undue

20· burden on either the woman or the abortion

21· provider.· It's simply medical ethics.

22· · · · · · · MR. CHAIRMAN:· Chairman Smith, you are

23· recognized.

24· · · · · · · REPRESENTATIVE SMITH:· Thank you,

25· Doctor, and thank you Mr. Chairman for sponsoring



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 45 of 78 PageID #: 42933
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· this bill.· This is good standard of practice and

·2· good standard of care, and I think this is an easy

·3· vote for this member.· Thank you.

·4· · · · · · · Thank you.

·5· · · · · · · MR. CHAIRMAN:· Thank you.

·6· · · · · · · Representative Miller, you are

·7· recognized.

·8· · · · · · · REPRESENTATIVE MILLER:· Thank you,

·9· Mr. Chair.

10· · · · · · · Mr. Chairman, I think last week in

11· subcommittee we heard from a female physician.

12· Will we hear from her while we are out of session?

13· · · · · · · MR. CHAIRMAN:· Thank you.· She was

14· supposed to be on the schedule for today.· She was

15· on the schedule for last week.· And I do not see her

16· in the audience, and I do not know that we have

17· anyone on the other -- that may want to testify

18· while we are out of session.

19· · · · · · · REPRESENTATIVE MILLER:· Thank you,

20· Mr. Chairman.

21· · · · · · · Doctor, thank you for your

22· presentation.

23· · · · · · · Do you support a woman's right to

24· choose to have an abortion or not have an abortion?

25· · · · · · · DR. BOLES:· I support the woman's right



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 46 of 78 PageID #: 43034
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· to access birth control and to make the decisions

·2· about whether or not to become pregnant.· But once

·3· another life is involved -- because science and

·4· ethics are very clear that human life begins at

·5· conception -- once another life is involved, I do

·6· not support abortion as a human right in any case

·7· other than to save the life of the mother, which is

·8· an extremely rare occurrence.

·9· · · · · · · MR. CHAIRMAN:· Representative Miller,

10· you are recognized.

11· · · · · · · REPRESENTATIVE MILLER:· However, you

12· support the right of the woman to change her mind in

13· a case of reversal?· You support her right to choose

14· to change her mind?

15· · · · · · · DR. BOLES:· When she is making the

16· choice to save the life of a child that she thought

17· a moment before that she didn't want then, yes, I

18· support that.· Because that choice potentially saves

19· a life.· The choice to abort the pregnancy always

20· ends a life.· There's a vast difference between

21· those two positions.

22· · · · · · · MR. CHAIRMAN:· Representatives Miller?

23· · · · · · · REPRESENTATIVE MILLER:· Thank you,

24· Mr. Chairman.· Thank you.

25· · · · · · · MR. CHAIRMAN:· Thank you.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 47 of 78 PageID #: 43135
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · Representative Cooper, you are

·2· recognized.

·3· · · · · · · REPRESENTATIVE COOPER:· Thank you

·4· Mr. Chairman.

·5· · · · · · · I apologize, everyone.· I had to run

·6· out to present a bill in another committee and

·7· that's why I was not here and I missed part of your

·8· presentation.

·9· · · · · · · I want to know -- this pill that is

10· allowed right now it does destroy -- prevents a

11· baby from being born.· In other words, it kills the

12· embryo.

13· · · · · · · DR. BOLES:· Yes, it does.

14· · · · · · · REPRESENTATIVE COOPER:· And I know there

15· may be a lot of studies because, like I said, I

16· missed part of your presentation.

17· · · · · · · If it kills the baby, what does it do

18· to the mother?

19· · · · · · · DR. BOLES:· The application that Danco

20· Pharmaceuticals made to the Food and Drug

21· Administration would lead you to believe that there

22· are very few side effects or adverse outcomes for

23· the mother.· However, there have been women who as a

24· result of unusual infections after the use of this

25· medication, and there are many women who have had



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 48 of 78 PageID #: 43236
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· bleeding that require transfusion or surgery

·2· afterwards.

·3· · · · · · · And, you see, the problem here is that

·4· while 29 states require that the complications of

·5· abortions be reported to the State's Department of

·6· Health or to the Center for Disease Control, 21

·7· states don't require reporting at all.· And of the

·8· 29 who do, the enforcement mechanisms in those

·9· states have no teeth.· So we don't have accurate

10· information on how often women experience bad

11· complications from use of this abortion regimen.

12· · · · · · · There are a number of reports to the

13· Food and Drug Administration of adverse events.

14· But the vast majority of these adverse outcomes and

15· complications were not reported by abortion

16· providers.· They were reported by emergency room

17· doctors and private OB/GYNs like myself to the

18· adverse event reporting database.· That data with

19· several thousand adverse outcomes is currently

20· being analyzed by a group of which I am a part and

21· we expect publication to occur later this year on a

22· more accurate incidence of adverse outcomes using

23· the medication abortion regimen.

24· · · · · · · So in answer to your question, yes,

25· there are the potential for bad outcomes for women



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 49 of 78 PageID #: 43337
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· who use this medication.

·2· · · · · · · REPRESENTATIVE COOPER:· Okay.· Earlier

·3· you said --

·4· · · · · · · MR. CHAIRMAN:· Representative Cooper,

·5· you are recognized.

·6· · · · · · · REPRESENTATIVE COOPER:· Do you mean that

·7· mothers have lost their lives?

·8· · · · · · · DR. BOLES:· Some mothers have.· A few

·9· mothers have lost their lives.· Most of those deaths

10· have occurred because of atypical infections that

11· typically are only seen after the use of medication

12· abortion.· But there -- there's the potential as

13· well for death from blood loss or other problems.

14· · · · · · · REPRESENTATIVE COOPER:· One moment, Mr.

15· Chair, and I'll be finished.

16· · · · · · · And with that few, do you have a

17· number?

18· · · · · · · DR. BOLES:· I do not have a number.

19· That's what we're working on.· The group that I'm a

20· part of is working on a number.

21· · · · · · · REPRESENTATIVE COOPER:· Thank you,

22· Mr. Chair and thank you for being here.

23· · · · · · · MR. CHAIRMAN:· Thank you.

24· · · · · · · I have one clarification on something

25· that you answered for her.· She had asked if the



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 50 of 78 PageID #: 43438
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· first pill, mifepristone, damaged the baby -- I

·2· think is what she said.· I think -- would it be

·3· more clear to say that that pill creates an

·4· environment that's not conducive to the baby

·5· therefore that damages the baby as opposed to

·6· specifically it damaging the baby?

·7· · · · · · · DR. BOLES:· The pill -- the intended

·8· effect of the pill is to kill the child, and it

·9· accomplishes this by interfering with the action of

10· progesterone.· That action reduces the blood supply

11· into the uterus which causes the placental tissue to

12· become unstable and it deprives the placenta and the

13· embryo or fetus of oxygen and other critical

14· nutrients.· That's the -- if you want to call it,

15· embryocidal or feticidal.· That's the feticidal

16· effect.

17· · · · · · · MR. CHAIRMAN:· Thank you.

18· · · · · · · Representative Dixie, you have another

19· question?

20· · · · · · · REPRESENTATIVE DIXIE:· Yes.

21· · · · · · · Are you familiar with the report that

22· was produced by the Louisiana Department of Health

23· which did a study based on the effects of abortions

24· induced with drugs and chemicals if they can be

25· reversed and to report the findings to their state



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 51 of 78 PageID #: 43539
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· and house committees?

·2· · · · · · · Are you familiar with that?

·3· · · · · · · DR. BOLES:· I was not aware that

·4· Louisiana had undertaken that.

·5· · · · · · · REPRESENTATIVE DIXIE:· Okay.· Well,

·6· after that study they have several experts -- seven,

·7· I think, to be exact -- you know, from medical

·8· fields, OB/GYN, pharmacies -- they had an array of

·9· panels.

10· · · · · · · And the conclusion was that there was

11· neither sufficient evidence or a scientific basis

12· to conclude that the abortion induced with drugs or

13· chemicals can be reversed.· So I think what you're

14· asking -- to go along with what Representative

15· Clemmons was saying -- we're asking to set a

16· standard on something that cannot be proven that's

17· not safe.· And even if you do 754 people at 68

18· percent of that, I don't think that's

19· representative to be asking people to -- for us to

20· mandate something that's not proven or recommend

21· something that's not proven.

22· · · · · · · MR. CHAIRMAN:· Dr. Boles, you are

23· recognized.

24· · · · · · · DR. BOLES:· To specifically answer that,

25· I would have to see how the Louisiana Department of



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 52 of 78 PageID #: 43640
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· Health arrived at their conclusions because I

·2· would -- with what you have stated about their

·3· conclusions, I would vigorously disagree.

·4· · · · · · · You know, the abortion industry -- you

·5· keep focusing on 754 patients not being enough.

·6· But the abortion industry and Dr. Creinin want us

·7· to conclude that this is not safe based on a series

·8· of 12 patients.· Which is it?

·9· · · · · · · MR. CHAIRMAN:· Representative Dixie, you

10· are recognized.

11· · · · · · · REPRESENTATIVE DIXIE:· I don't want to

12· get confused or lost in confusion.· But I just want

13· to make it clear that I believe that the one that

14· was based on the six patients was stopped because of

15· the risk of the health for women.· The one at 754,

16· I'm not sure -- I don't think that there's enough

17· information out there to be making this -- to make

18· this a mandate.· That is my question.

19· · · · · · · If one was stopped due to concerns of

20· health of women in this particular trial, I think

21· that there's something that maybe we should take

22· some time to even -- maybe we should look at to get

23· the members to look at the report that the

24· Louisiana Department of Health put forth so we can

25· be a little bit more informed before we make this



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 53 of 78 PageID #: 43741
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· decision.

·2· · · · · · · DR. BOLES:· In response to that, again,

·3· the study was stopped because two of the six women

·4· in the group who only took the abortion pill had a

·5· bad outcome.· The six women in the group that took

·6· the progesterone to reverse it did not have bad

·7· outcomes.· Five of the six had surviving embryos and

·8· none of the six required a blood transfusion or a

·9· surgery.· The only two adverse outcomes were in the

10· group that took the abortion pill without the

11· reversal regimen and one of them required surgery

12· and the other one required surgery and a blood

13· transfusion.

14· · · · · · · So if we want to draw a conclusion from

15· a series of 12 patients that was stopped, it was

16· stopped because the ones that didn't get the

17· reversal regimen did not do well.· That's the real

18· conclusion that you can draw from that study.· And

19· from a study of 754 patients that show no increase

20· in bad outcomes for the women who try reversal and

21· show a 68 percent success rate at saving the baby's

22· lives, I think that speaks for itself.

23· · · · · · · MR. CHAIRMAN:· All right.· Thank you.                 I

24· think we got one last -- Chairman [sic] Kumar and

25· then we are going -- I think everybody has had their



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 54 of 78 PageID #: 43842
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· questions and we are going to wrap this up.

·2· · · · · · · But, Chairman Kumar, you are

·3· recognized.

·4· · · · · · · REPRESENTATIVE KUMAR:· Thank you,

·5· Mr. Chairman.· Thank you for your generosity.

·6· · · · · · · Dr. Boles, thank you for being here.

·7· · · · · · · DR. BOLES:· You're welcome.

·8· · · · · · · REPRESENTATIVE KUMAR:· I think stopping

·9· the study is required as a humane gesture or the

10· responsibility to our patients when the outcomes are

11· so clear.· And that's not an uncommon phenomenon, is

12· it?

13· · · · · · · DR. BOLES:· That's correct.

14· · · · · · · REPRESENTATIVE KUMAR:· Providing a

15· patient with full information is part of the

16· informed consent.· You know, medication you're

17· taking, can it be the worst, what side effects does

18· it have?· That should be a part of the informed

19· consent.· And it's very good that we are -- we have

20· legislation to this regard so this process does not

21· get overlooked.· But certainly, this should really,

22· in a way, should not be necessary if we were all to

23· inform the patients completely of the effects of

24· what treatment we are giving them and the

25· possibilities of reversal.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 55 of 78 PageID #: 43943
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · These are remorseful and intense in

·2· overwhelming times, and these are patients, in my

·3· opinion that certainly need complete information

·4· and reassurance that it's an uncertain territorial

·5· acting and certainly the situation can be rescued

·6· if need be, if they change their mind.

·7· · · · · · · My last question to you is is there

·8· knowledge within the studies and science at this

·9· time about babies that were delivered following the

10· reversal process?· How old are they now and are

11· there any health consequences to them?

12· · · · · · · MR. CHAIRMAN:· Dr. Boles, you are

13· recognized.

14· · · · · · · DR. BOLES:· The first one would have

15· been delivered in 2007 or 2008, so we now have a

16· teenager that was successfully reversed.· And since

17· then, there are over a thousand reported deliveries

18· and then there are some women who did not follow up.

19· Of the ones that we have been able to follow, of the

20· ones that have been -- that it's been possible to

21· track, there is no increase in the number of

22· problems that the child has from the standpoint of

23· birth defects or developmental issues or behavioral

24· issues.· None.

25· ///



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 56 of 78 PageID #: 44044
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · In fact, the statistic I mentioned

·2· earlier gives -- shows another benefit to using

·3· this and perhaps that will someday be broadened to

·4· all pregnancies.· But when you have the preterm

·5· delivery rate being around 10 percent with

·6· premature delivery being responsible for an

·7· enormous number of health care problems and the

·8· expenditure of an enormous amount of health care

·9· dollars, this regimen appears to reduce the preterm

10· delivery rate from 10 percent down to less than

11· 3 percent.

12· · · · · · · So there have been no adverse outcomes

13· for the babies noted either development or behavior

14· or birth defects.· And there is -- there are two

15· very significant benefits that have been shown.

16· One, saving the baby's life 68 percent of the time.

17· And, two, reducing the preterm delivery rate.

18· · · · · · · REPRESENTATIVE KUMAR:· Thank you, Dr.

19· Boles.· We are grateful for your presence and your

20· knowledge.· Thank you.

21· · · · · · · DR. BOLES:· Thank you.

22· · · · · · · MR. CHAIRMAN:· All right.· Thank you.                 I

23· appreciate your testimony.

24· · · · · · · And seeing no further questions, we

25· will go back into session.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 57 of 78 PageID #: 44145
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · We are back on the amendment.· We have

·2· a -- the question has been called on the amendment

·3· without objection.· We are voting on Amendment

·4· 014982.

·5· · · · · · · All those in favor say "aye."

·6· · · · · · · COMMITTEE MEMBERS:· (Collectively) Aye.

·7· · · · · · · MR. CHAIRMAN:· Opposed?

·8· · · · · · · COMMITTEE MEMBERS:· (No audible

·9· response.)

10· · · · · · · MR. CHAIRMAN:· Ayes have it.· The

11· amendment goes on the bill.

12· · · · · · · I believe we have a second amendment by

13· Representative Dixie.

14· · · · · · · Do you plan to run that amendment?

15· · · · · · · REPRESENTATIVE DIXIE:· If I can explain

16· it.

17· · · · · · · MR. CHAIRMAN:· Okay.· It is Amendment

18· 015380.

19· · · · · · · UNIDENTIFIED SPEAKER:· Motion on

20· amendment.

21· · · · · · · UNIDENTIFIED SPEAKER:· Second.

22· · · · · · · MR. CHAIRMAN:· Okay.· You have a motion

23· and a second.

24· · · · · · · REPRESENTATIVE DIXIE:· So with the

25· previous amendment, I think there's some signage --



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 58 of 78 PageID #: 44246
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· well, with this bill there's going to be some

·2· signage that's going to be in waiting rooms or in

·3· the physician area.· So this will just require some

·4· additional language to put a warning to patients

·5· that there have been no medical trials completed

·6· that prove a medication abortion can be reversed.

·7· And that's simply what my amendment does -- add

·8· verbiage.

·9· · · · · · · MR. CHAIRMAN:· Okay.· Chairman Hill,

10· you're recognized on the amendment.

11· · · · · · · CHAIRMAN HILL:· Thank you very much.

12· · · · · · · In light of the fact that we just spent

13· 50 minutes to the contrary of what this amendment

14· says, I move to table Amendment Number 2.

15· · · · · · · UNIDENTIFIED SPEAKER:· Second.

16· · · · · · · MR. CHAIRMAN:· Okay.· Proper motion.

17· · · · · · · With that, we will be voting on the

18· tabling motion.

19· · · · · · · All those in favor of tabling Amendment

20· 015380 say "aye."

21· · · · · · · COMMITTEE MEMBERS:· (No audible

22· response.)

23· · · · · · · MR. CHAIRMAN:· Debate is off all except

24· for the sponsor before we go to the tabling motion.

25· · · · · · · REPRESENTATIVE DIXIE:· We did talk about



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 59 of 78 PageID #: 44347
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· the clinical trials, but there is nothing that has

·2· been successfully proven that this is very effective

·3· for women in these trials.· I think that it's not

·4· sufficient enough, and I think that this verbiage is

·5· very important to go on the signage as well.

·6· · · · · · · And with that, that's all I have to say

·7· on this and thank you, Mr. Chairman, for giving me

·8· a second to speak about this.

·9· · · · · · · MR. CHAIRMAN:· Thank you.· With that, we

10· will be voting on the tabling motion.

11· · · · · · · All those -- we are tabling 015380.

12· All those in favor of tabling the amendment, vote

13· "aye."

14· · · · · · · COMMITTEE MEMBERS:· (Collectively) Aye.

15· · · · · · · MR. CHAIRMAN:· Opposed?

16· · · · · · · COMMITTEE MEMBERS:· (Collectively) No.

17· · · · · · · MR. CHAIRMAN:· Ayes have it.· We have

18· tabled the amendment.

19· · · · · · · We are back on House Bill 2568 as

20· amended.

21· · · · · · · Chairman Faison, you are recognized.

22· · · · · · · REPRESENTATIVE FAISON:· I renew my

23· motion.

24· · · · · · · MR. CHAIRMAN:· Chairman White, you are

25· recognized.



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 60 of 78 PageID #: 44448
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · REPRESENTATIVE WHITE:· Thank you,

·2· Chairman.

·3· · · · · · · Just one more time, based on the

·4· question I asked our guest, would you just restate

·5· what the signage says in the original bill in the

·6· amendment that we just passed?

·7· · · · · · · REPRESENTATIVE FAISON:· Thank you,

·8· Chairman White.

·9· · · · · · · This bill would provide -- or require

10· abortion facilities to post both signage in the

11· facilities as well as give verbal information to

12· women about the procedure as well as how and where

13· they can procure the abortion pill reversal if they

14· so choose.

15· · · · · · · MR. CHAIRMAN:· Thank you.

16· Representative Clemmons, you are recognized.

17· · · · · · · REPRESENTATIVE CLEMMONS:· Thank you,

18· Mr. Chairman, and thank you sponsor.

19· · · · · · · I appreciate what I believe is your

20· intent with this legislation.· I did raise the

21· issue earlier of false hope.· And I have a sincere

22· concern about that, and I know that your intent

23· with this legislation is not to increase the number

24· of women who come in thinking that if they change

25· their mind they can just reverse that.· I think



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 61 of 78 PageID #: 44549
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· that could be an effect to this legislation that

·2· may not be considered for, you know, this body has

·3· spent during my tenure a lot of time limiting the

·4· constitutional rights of women.· And this bill

·5· seems to do the reverse of that or could have the

·6· effect of doing the reverse of that.

·7· · · · · · · And I'm reading this notice that's to

·8· be posted in the doctors' offices, and I think the

·9· language of it is very telling because we've talked

10· a lot about the medical studies or lack thereof and

11· sample sizes.· And I just want to read this.

12· · · · · · · "Recent developing research has

13· indicated that mifepristone alone is not always

14· effective in ending a pregnancy.· It may be

15· possible to avoid."· There seems -- there's a lot

16· of iffy language in this notice.

17· · · · · · · And this is a pretty thoroughly drafted

18· piece of legislation.· You've got down to the font

19· of what it has to say on the website and so forth.

20· · · · · · · Are you concerned, given what we've

21· heard today, the testimony I think you heard in the

22· subcommittee from both sides and just the language

23· of this legislation that you are providing women

24· who are already in an emotional state making

25· probably, I would argue, the most difficult



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 62 of 78 PageID #: 44650
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· decision in their life.· Are you concerned you're

·2· giving them false hope?

·3· · · · · · · MR. CHAIRMAN:· Chairman Faison, you are

·4· recognized.

·5· · · · · · · REPRESENTATIVE FAISON:· Thank you, Mr.

·6· Chairman.

·7· · · · · · · The gentleman from Shelby County -- I

·8· mean from Davidson County, I will remind you that

·9· two years ago in Washington D.C. in a very

10· bipartisanship manner, every democrat and

11· republican alike in the House and the Senate, which

12· is an extreme rarity, they voted for a law called

13· Right to Try.· And that would give Americans the

14· ability to enter in and try some medical treatment

15· that may or may not work.· It could possibly give

16· them false hope, but it could also possibly give

17· them hope.· I would encourage you that this is not

18· what we're doing here.

19· · · · · · · This is not 100 percent.· Very few

20· things in medicine are 100 percent.· But there are

21· times that a young lady -- and I have actually

22· spoken with some -- that they were devastated by

23· what they did, they got scared, they got pressured,

24· by people -- maybe pressured by a perpetrator, and

25· they realized, "You know what, I need a chance.· I,



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 63 of 78 PageID #: 44751
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· at least, can try to undo this."

·2· · · · · · · And I'm also intrigued that someone

·3· such as yourself who is a champion -- so-called

·4· champion for women's right to choose, would want to

·5· deny them the ability to understand that this is a

·6· choice that they can make.· This is another choice

·7· to provide for them.

·8· · · · · · · So I'm not challenged at all that this

·9· isn't 100 percent.· I'm encouraged that there is a

10· possibility and that this could save a life and

11· that we're giving a mom another choice.

12· · · · · · · MR. CHAIRMAN:· Represent Clemmons.

13· · · · · · · REPRESENTATIVE CLEMMONS:· Thank you, Mr.

14· Chairman.

15· · · · · · · And thank you for that response.                I

16· guess my concern is to address your last point.

17· Nothing in the law prohibits this from taking place

18· right now.· I think it's up to the medical

19· professional's discretion.· And right now we are

20· adding something into the standard of care or

21· seeking to -- it appears to add something into the

22· standard of care of medical professionals who, you

23· know, they are not prevented from doing this

24· already.

25· · · · · · · So I don't think that we are standing



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 64 of 78 PageID #: 44852
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· in the way or that the law prohibits this or stands

·2· in the way in any respect.· And, you know -- and I

·3· get that there's two sides to this issue, and I

·4· certainly never heard from a woman who has been

·5· denied that opportunity.· You very well may have as

·6· you said.

·7· · · · · · · The other issue I want to address here

·8· is we are creating a Class E felony in civil

·9· liability even with the award of attorney's fees in

10· this legislation.· I assume that's your attempt to

11· put some teeth into this and force medical

12· professionals to comply with it.· But, you know,

13· this body has decimated medical malpractice in the

14· State of Tennessee.

15· · · · · · · And so really the teeth you're seeking

16· to put into it, because of our medical malpractice

17· laws and tort reform, the teeth that I think you're

18· intending to put into this law is virtually

19· nonexistent because of the high hurdles that we

20· have in the State of Tennessee in that respect.

21· · · · · · · So I just point that out to you, and I

22· don't know that a response is necessary.· But thank

23· you very much, and I appreciate your time,

24· Mr. Chairman.

25· · · · · · · MR. CHAIRMAN:· Thank you.· Any further



  Case 3:20-cv-00740 Document 16-1 Court
                         Veteran   Filed 09/14/20 Page 65 of 78 PageID #: 44953
                                           Reporting
                     veterancourtreporting@gmail.com                          YVer1f
·1· questions?

·2· · · · · · · Seeing none, we are voting on House

·3· Bill 2568.

·4· · · · · · · All those in favor, say "aye."

·5· · · · · · · COMMITTEE MEMBERS:· (Collectively) Aye.

·6· · · · · · · MR. CHAIRMAN:· Ayes have it.· The bill

·7· moves on to Calendar and Rules.

·8· · · · · · · If you wish to be recorded as a "no"

·9· please -- or have your vote recorded, please tell

10· the clerk.

11· · · · · · · (WHEREUPON, the foregoing proceedings

12· were concluded.)

13

14

15

16

17

18

19

20

21

22

23

24

25



     Case 3:20-cv-00740 Document 16-1 Court
                            Veteran   Filed 09/14/20 Page 66 of 78 PageID #: 45054
                                              Reporting
                        veterancourtreporting@gmail.com                          YVer1f
·1· · · · · · · · · REPORTER'S CERTIFICATE

·2· STATE OF TENNESSEE

·3· COUNTY OF MONTGOMERY

·4

·5· · · · · · I, D. ROCHELLE KOENES, Licensed Court

·6· Reporter, with offices in Clarksville, Tennessee,

·7· hereby certify that I transcribed the audio

·8· recording of LEGISLATIVE HISTORY HOUSE HEALTH

·9· COMMITTEE - HB2568 by machine shorthand to the best

10· of my skills and abilities, and thereafter the same

11· was reduced to typewritten form by me.

12· · · · · · I further certify that I am not related

13· to any of the parties named herein, nor their

14· counsel, and have no interest, financial or

15· otherwise, in the outcome of the proceedings.

16·    · · · · · I further certify that in order for this
· ·    document to be considered a true and correct copy,
17·    it must bear my original signature, and that any
· ·    unauthorized reproduction in whole or in part
18·    and/or transfer of this document is not authorized,
· ·    will not be considered authentic, and will be in
19·    violation of Tennessee Code Annotated 39-14-104,
· ·    Theft of Services.
20

21
· ·    ·   ·   ·_________________________________
22·    ·   ·   ·D. ROCHELLE KOENES, RPR, LCR
· ·    ·   ·   ·Veteran Court Reporting
23·    ·   ·   ·Court Reporter and
· ·    ·   ·   ·Notary Public State of Tennessee
24
· ·    · · ·My Notary Public Commission Expires: 04/10/2023
25·    · · ·LCR# 689· · Expires:· 6/30/2021




     Case 3:20-cv-00740 Document 16-1 Court
                            Veteran   Filed 09/14/20 Page 67 of 78 PageID #: 45155
                                              Reporting
                        veterancourtreporting@gmail.com                          YVer1f
                        2568 2:10,16,23      abort- 16:17          administering
             -           48:19 54:3                                 7:22
                                             abortion 2:25 3:6
                        28 17:25              4:25 5:3,9,10 7:2,   administration
   -14982 3:13                                10,16 8:3,6,7         5:12 19:14 20:19
                        29 37:4,8
                                              13:23,25 14:4,18      28:16 36:21 37:13
             0                                15:2 18:10 23:4,
                                                                   adverse 6:10
                                 3            16,21 24:18 25:5,
                                                                    11:13 12:8,23
                                              13 26:19,25 27:9,
   0148 3:13                                                        13:6 21:12 31:14
                        3 15:3 45:11          18,25 28:4 29:9
                                                                    36:22 37:13,14,
   014982 3:14 46:4                           31:17,18,19,20
                                                                    18,19,22 42:9
                                              32:7,11,25 33:14,
   015380 46:18                  4                                  45:12
                                              20 34:24 35:6
    47:20 48:11
                                              37:11,15,23 38:12    advice 21:24
                        40 11:11 12:1         40:12 41:4,6 42:4,    22:14
             1                                10 47:6 49:10,13
                        48 3:2 5:25 28:19,                         advisory 4:24
                         20                  abortionpillrever
   1 2:16                                                          alike 51:11
                                             sal.com 14:5
   1.1.1 10:4                                                      allowed 24:7
                                 5           abortions 18:4
                                                                    36:10
   1.1.3 10:4                                 24:10 29:21 37:5
                        50 21:5 33:7 47:13    39:23                AMA 10:12
   10 2:6 15:1 45:5,
    10                  500 14:10            Absolutely 27:21      amended 48:20
                                              32:17
   100 51:19,20 52:9                                               amendment
                                 6           academic 4:20          3:10,13,16,17,21,
   12 8:5,13 16:3                                                   23 46:1,2,3,11,12,
    30:8,10 31:17                            access 33:17
                                                                    14,17,20,25 47:7,
    41:8 42:15          6 30:8                35:1
                                                                    10,13,14,19
   15 4:19 33:19        66 22:5 23:10        accomplished           48:12,18 49:6
                                              14:23
   1992 17:25           68 6:7 7:15 10:1                           America 15:10
                         22:21 23:10,13      accomplishes
                         31:13 40:17 42:21
                                                                   American 8:2
                                              39:9
             2                                                      10:3
                         45:16
                                             accurate 10:6
                                                                   Americans 51:13
                                              37:9,22
   2 47:14
                                 7                                 amount 9:6 22:3
   20 4:18                                   acting 44:5
                                                                    45:8
   20-plus 22:13        700- 30:8            action 5:19 39:9,
                                                                   analysis 23:3
                                              10
   2000 5:11 18:17,     754 7:14 20:1                              analyzed 37:20
    18 19:7              22:20 23:8 30:7,9   actual 20:8
                         31:3 40:17 41:5,                          and/or 12:16
   2007 6:14 44:15                           add 47:7 52:21
                         15 42:19
                                                                   Annals 19:25
   2008 44:15                                adding 52:20
                                                                   anymore 33:1
   2012 7:1 8:9 18:21            8           addition 4:20
    19:24 30:18
                                                                   apologize 36:5
                                             additional 47:4
                        8 23:1,8,13                                appears 45:9
   2020 2:6                                  address 52:16
                        80 9:4 10:2 13:10                           52:21
                                              53:7
   21 37:6
                                                                   apples 30:10
   24 5:25 18:1                              adequately 16:7
                                 A                                 application 25:20
    28:19,20                                 administer 6:6
                                                                    36:19
   24-hour-a-day        ability 51:14 52:5   administered
    14:7
                                                                   appointments
                                              28:25
                        abort 16:20 35:19                           4:21




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 68 of 78 PageID #: 452i1
                                         Reporting
                   veterancourtreporting@gmail.com
   approach 32:10                             bleeding 8:19          51:12
                                 B             9:6,13 11:18,23
   approached                                                       calling 27:14
                                               12:2,11,12 37:1
    6:16,21
                        babies 7:9 13:16,                           calls 27:22
                                              blocker 5:16
   approval 19:3         18 14:16,24 24:22                          care 15:8 32:10,
    21:15 22:5 25:20     25:21 44:9 45:13     blood 9:10 12:14,
                                                                     15,16 34:2 45:7,8
                                               16 13:1 17:2
   approved 5:12        baby 6:20 7:18                               52:20,22
                                               38:13 39:10 42:8,
    18:13,14,16,22       14:20 16:10 25:18     12                   Carolina 6:15
    19:7 20:12,14,20,    36:11,17 39:1,4,5,
    25 21:1,11           6                    board 4:17,24         carry 16:10,12,25
                                                                     17:9
   area 47:3            baby's 42:21          body 50:2 53:13
                         45:16                                      case 6:24 7:1,3,6
   argue 50:25                                Boles 4:13,16,17
                                                                     8:8 19:12,23
                        back 12:4 17:6         11:2,8,21 12:5,9,
   arm 11:9 13:2,3                                                   30:19 35:6,13
                         33:6 45:25 46:1       24 13:21,23
   array 40:8            48:19                 15:14,19 16:4,13,    cases 5:22
                                               18,21 17:4,10,17,
   arrived 9:7 41:1     background             21,24 18:6,9,14,
                                                                    Category 21:12
   asks 23:21 25:15      17:19                 17,19,23,25 19:22    Center 37:6
                        bad 15:5 37:10,25      20:6,9,16,18
   aspiration 9:14                             22:17,19 24:11,      cerebral 15:9
                         42:5,6,20
   Associations                                12,17 26:3,8,20      certified 4:18
    10:3                based 8:4 12:20        27:1,3 28:19 29:4,
                         13:5 16:25 19:5,9     18,22 30:3,13,15     Chair 34:9 38:15,
   assume 53:10          22:15 39:23 41:7,     32:5,17,20,21         22
                         14 49:3               34:25 35:15
   attempt 2:23                                                     Chairman 2:14,
    12:19 53:10         basic 6:2 33:12        36:13,19 38:8,18      19,20 3:10,14,20
                                               39:7 40:3,22,24       4:9 10:13,19
   attempted 8:23       basis 40:11            42:2 43:6,7,13        13:13,21 15:11,
    30:21                                      44:12,14 45:19,21
                        begging 27:14                                22,23 16:5,15,19,
   attempting 8:5                             born 36:11             22 17:5,11,15
                        begin 7:20                                   18:23 20:16 21:18
   attorney's 53:9                            brand 19:10            22:17 23:24
                        begins 35:4
   atypical 38:10                             break 8:20             24:11,13 25:24
                        behavior 45:13                               26:11,15 27:1
   audible 31:25                              Brent 4:13,17          28:6,10,11,14
    46:8 47:21          behavioral 44:23
                                                                     29:14,17 30:4,13
                        benefit 45:2          broadened 19:6,
   audience 34:16                                                    31:23 32:2,3
                                               8 45:3
                        benefits 45:15                               33:22,25 34:5,10,
   audio 2:4                                  brought 2:23           13,20 35:9,22,24,
   authored 8:3         biggest 15:7                                 25 36:4 38:4,23
                                              burden 33:20
                        bill 2:10,12,16,23                           39:17 40:22 41:9
   availability 14:1                          busier 27:22           42:23,24 43:2,5
                         3:6,11 5:2 34:1
   avoid 50:15           36:6 46:11 47:1                             44:12 45:22 46:7,
                                              Byrd 26:12,14,21
                         48:19 49:5,9 50:4                           10,17,22 47:9,11,
   award 53:9                                  28:6,8
                         54:3,6                                      16,23 48:7,9,15,
   aware 9:24 40:3                                                   17,21,24 49:2,8,
                        bipartisanship                  C            15,18 51:3,6
   aye 46:5,6 47:20      51:10                                       52:12,14 53:24,25
    48:13,14 54:4,5                                                  54:6
                        birth 7:18 14:16      calendar 2:15
   Ayes 46:10 48:17      15:5 21:6 25:18,      54:7                 challenged 52:8
    54:6                 21 31:14 33:2,8
                                              call 23:11 39:14      champion 52:3,4
                         35:1 44:23 45:14
                                              called 5:13,15,25     chance 51:25
                        bit 41:25              19:25 20:3 46:2




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 69 of 78 PageID #: 453i2
                                         Reporting
                   veterancourtreporting@gmail.com
   change 3:4,9 5:5     code 3:13,14         conditions 30:9      creates 39:3
    6:17 23:19 24:21     10:3,12
                                             conducive 39:4       creating 22:7
    25:7 35:12,14
                        colleague 24:4                             53:8
    44:6 49:24                               conducted 19:1,
                        Collectively 46:6     13,15 30:9,16       creators 30:25
   changed 6:3
                         48:14,16 54:5        31:17
                                                                  Creinin 8:3 9:17
   chemicals 39:24
                        College 4:23 8:2     conducting            11:9 41:6
    40:13
                                              11:12
                        comments 3:17                             critical 39:13
   child 35:16 39:8
                                             confused 41:12
    44:22               committee 2:5,                            criticism 7:2 8:8
                         10,19,22 3:21       confusion 41:12
   children 33:1                                                  crosstalk 26:6
                         36:6 46:6,8 47:21
                                             connected 14:10
   children's 15:8       48:14,16 54:5                            current 7:14 8:25
                                             consent 5:4 10:7      23:9
   choice 23:16,18      committees 40:1
                                              32:8,16,23,24
    24:6 33:10 35:16,                                             Cytotec 5:25 6:5,
                        company 5:13          33:10,13 43:16,19
    18,19 52:6,11                                                  13 8:16 9:19,22
                         19:1 26:4
                                             consequences          16:2,20 22:25
   choose 5:5 6:11
                        compare 7:22          44:11                28:17 29:3,6 31:5
    34:24 35:13 49:14
    52:4                comparing 30:10      considerably
                                              27:23                        D
   chooses 23:19        complete 8:16
                         10:6 25:17 28:18    consideration
   chose 18:9                                                     D.C. 51:9
                         44:3                 2:9
   circle 12:3                                                    damaged 39:1
                        completed 28:3       considered
   civil 53:8            33:18 47:5           20:22 21:11 32:15   damages 39:5
                                              50:2
   claim 7:3 8:4,13     completely 43:23                          damaging 39:6
    13:9                                     constitutional
                        completes 29:2                            Danco 5:13 19:1,
                                              50:4
   clarification 32:6                                              5,14 25:20,22,23
                        compliant 16:7,
    38:24                                    continue 7:24         26:2,3 36:19
                         20,23
   clarify 15:24                             contrary 47:13       Danco's 25:20
                        complications
   clarity 28:15         37:4,11,15          control 21:6 33:2,   danger 29:12
                                              8 35:1 37:6
   Class 22:7 53:8      comply 53:12                              dangerous 9:22
                                             controlled-type       11:14
   clear 35:4 39:3      conception 35:5
                                              30:19
    41:13 43:11                                                   Daniel 23:4
                        concern 49:22
                                             controversial
   Clemmons 4:4,6        52:16                                    data 13:6 19:5
                                              32:12
    17:12,14,18,22                                                 23:3,6 37:18
                        concerned 50:20
    18:3,7,11,15,18,                         Cooper 36:1,3,14
                         51:1                                     database 37:18
    20 19:17 20:4,7,                          38:2,4,6,14,21
    11 21:18,20 23:24   concerns 41:19                            date 2:8
                                             copper 21:7
    24:1,13,14 25:23,
                        conclude 13:5                             Davidson 51:8
    24 26:1,5,9 40:15                        correct 12:4 16:3,
                         40:12 41:7
    49:16,17 52:12,13                         4,12 17:4,10        day 27:22
   clerk 54:10          concluded 54:12       29:22 43:13
                                                                  days 27:22
                        conclusion 8:17      correctly 28:23
   clinic 3:2,6 29:9                                              death 38:13
                         9:16,23 40:10
                                             country 14:11
   clinical 18:21        42:14,18                                 deaths 38:9
                                              15:8
    48:1
                        conclusions 7:5                           Debate 47:23
                                             County 51:7,8
   close 22:23           8:10,12 41:1,3
                                             couple 10:19         decent 27:20
   coast 6:21           condition 20:24




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 70 of 78 PageID #: 454i3
                                         Reporting
                   veterancourtreporting@gmail.com
   decide 9:18          difference 35:20                          equivalent 16:23
                                                       E
   decided 2:24         difficult 50:25                           ER 11:22 16:9
                                                                   17:1
   decides 9:21 29:6    disagree 41:3        earlier 11:4 38:2
                                              45:2 49:21          ethical 23:23
   decimated 53:13      disclosure 10:6
                                                                   33:12
   decision 42:1        discover 6:3         early 11:13 14:21
                                                                  ethics 10:4,12
    51:1                                     easy 34:2
                        discovered 6:14                            33:21 35:4
   decisions 35:1                            effect 39:8,16
                        discretion 52:19                          evacuation 17:3
   decrease 15:6                              50:1,6
                        discussed 18:21                           evaluate 12:11
   deep 22:16            19:11 22:5          effective 5:7 8:6
                                              9:25 12:22 13:9,    evaluated 12:2,
   defects 7:18         discussing 18:12      11 20:24 21:2        11,12 20:1 31:3
    14:16 15:5 25:18,                         31:11 48:2 50:14
                        discussion 2:11                           event 37:18
    21 31:14 44:23
    45:14               Disease 37:6         effects 5:8 6:10     events 37:13
                                              12:8 13:19 31:4
   defer 4:8            dishonest 25:19       36:22 39:23         evidence 40:11
   Delgado 6:21 8:8                           43:17,23            exact 40:7
                        Dixie 10:16,18
    31:2                 11:3,19 12:3,6,20   efficacy 7:25        expect 8:11 37:21
                         13:13,14 15:11,
   delivered 6:20                            embryo 5:21 9:7
                         12,15,20 30:4,6                          expelled 5:24
    7:9 13:17 14:17                           36:12 39:13
                         31:23,25 39:18,20
    24:22 44:9,15                                                 expenditure 45:8
                         40:5 41:9,11        embryocidal
   deliveries 14:23      46:13,15,24 47:25    39:15               experience 37:10
    44:17
                        DNC 9:9              embryos 42:7         experts 40:6
   delivery 14:24,25
                        doctor 24:17         emergency 8:19       explain 46:15
    15:3,7 45:5,6,10,
                         29:24 31:17 33:25    9:5,7,12,13 11:17
    17                                                            expulsion 5:23
                         34:21                37:16
   democrat 51:10                                                 extensive 2:15
                        doctors 22:8         emotional 50:24       10:23
   demonstrate           24:4,15 37:17
    7:24                                     emotionally
                        doctors' 50:8                             extreme 51:12
                                              13:19 22:10
   denied 53:5                                                    extremely 35:8
                        dollars 45:9         encourage 51:17
   deny 52:5
                        dose 28:24           encouraged 52:9               F
   Department 37:5
                        dosed 6:1            end 16:8 17:1
    39:22 40:25 41:24
                        dozen 27:21          ending 50:14         facilities 49:10,11
   deprives 39:12
                        drafted 50:17        ends 35:20           fact 6:11 8:9 14:19
   depth 19:19,20                                                  21:13 25:17 27:12
                        Drafting 3:13,14     enforcement           45:1 47:12
   desired 6:17
                        draw 7:4 8:10,11      37:8
   destroy 36:10                                                  Faison 2:11,17,
                         9:17 42:14,18       enormous 45:7,8       18,22 3:12,18
   devastated 51:22                                                48:21,22 49:7
                        drug 5:12,13 6:18    enroll 11:11 12:1
   developed 19:15       19:13 20:18 36:20                         51:3,5
                         37:13               enrolled 11:25
   developing 50:12                                               false 22:1,10
                        drugs 39:24 40:12    ensure 5:24           23:12 49:21 51:2,
   development                                                     16
    45:13               due 41:19            enter 51:14
                                                                  familiar 39:21
   developmental                             environment
                                                                   40:2
    44:23                                     39:4




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 71 of 78 PageID #: 455i4
                                         Reporting
                   veterancourtreporting@gmail.com
   fashion 33:12        future 24:10 33:9    healthy 14:15        18:2
   favor 46:5 47:19                          hear 22:2 34:12     indication 19:6
    48:12 54:4                   G
                                             heard 33:5 34:11    indications 11:14
   FDA 18:13,14,16,                           50:21 53:4          20:21,23
    22,25 19:2,4        gave 6:18 10:21
                         12:21 16:2 31:2     hearing 25:2        indiscernible
    20:14,20 25:19
                                                                  26:6
                        general 14:25        Heartbeat 4:24
   fees 53:9
                                                                 induced 39:24
                        generosity 43:5      heavy 9:13
   felony 22:7 53:8                                               40:12
                        gentleman 51:7       high 6:6 53:19
   female 34:11                                                  industry 7:2,11
                        George 6:21 31:2     Hill 47:9,11         41:4,6
   fetal 5:22 6:8
    22:25 23:7,12       gesture 43:9         history 5:10        industry's 8:8
   feticidal 39:15      give 2:25 3:1,17     hope 22:1,10        infections 36:24
                         10:5 21:24 22:1,9    23:12 29:7 49:21    38:10
   fetus 39:13
                         49:11 51:13,15,16    51:2,16,17
                                                                 inform 25:6 43:23
   fields 40:8
                        giving 15:17         hormone 5:17
                                                                 information 10:6
   figure 9:20 29:11     32:14 43:24 48:7    hotline 14:7,8,18    27:4 28:5 32:14
   final 24:9 30:25      51:2 52:11           25:12 27:13,21      33:17 37:10 41:17
    31:16               good 2:18 4:16                            43:15 44:3 49:11
                                             hour 27:15
   find 8:7 14:2         33:10 34:1,2                            informed 5:4 10:7
                         43:19               hours 3:2 5:25       16:7 17:6 27:25
    27:24 28:1,3
                                              28:19,20
                        Google 14:3                               32:8,16,23,24
   findings 39:25                                                 33:10,13 41:25
                                             house 2:5,9,10,
   finished 38:15       graduated 17:24       16,22 40:1 48:19    43:16,18
                        grateful 45:19        51:11 54:2
   focused 8:9                                                   informing 32:13
                        Grossman 23:4        human 35:4,6        initial 11:11
   focusing 41:5
                        group 11:23,24       humane 43:9         injection 31:8
   folder 31:1
                         12:13,17 13:7       hundreds 10:23
   follow 13:18          16:16,24 20:8                           inside 30:1
    44:18,19             37:20 38:19 42:4,   hurdles 53:19       intend 24:9
   font 50:18            5,10
                                                                 intended 39:7
                        groups 16:16                  I
   Food 5:11 19:13                                               intending 53:18
    20:18 36:20 37:13    31:18
                        guess 52:16          iffy 50:16          intense 44:1
   force 53:11
                        guest 49:4           immediately         intent 49:20,22
   foregoing 54:11                            27:11
                        Gynecology 8:2                           interacted 14:18
   forgetting 22:19                          important 48:5
                                                                 interest 10:9
   form 21:8                                 incidence 37:22
                                 H                               interested 14:9
   forward 12:8                              included 7:14
                        harmful 29:2                             interesting 8:7
   found 6:23 27:13                          increase 6:10
                        Harrison 6:15         15:4,5 23:12       interfered 5:20
   fragile 22:10
                                              31:13,14 42:19     interfering 39:9
   frame 18:4           head 19:19            44:21 49:23
                        health 2:5,9 15:8                        International
   free 14:5                                 increased 7:16       4:25
                         21:4 37:6 39:22      14:16
   full 10:5 32:14       41:1,15,20,24                           internet 27:14
    43:15                44:11 45:7,8        independent




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 72 of 78 PageID #: 456i5
                                         Reporting
                   veterancourtreporting@gmail.com
   intervention 9:10    law 20:3,6 25:5       malpractice          mic 4:14
    13:7                 51:12 52:17 53:1,     53:13,16
                                                                   Mifeprex 5:14
                         18
   interventions                              mandate 40:20         12:18 25:7 26:4
    12:16               laws 15:16 53:17       41:18
                                                                   mifepristone
   intrigued 52:2       lead 36:21            mandating 22:7        5:14,21 6:4,12,17
                                                                    8:15,22,24 9:18
   investigators        learned 27:7          manner 20:2
                                                                    16:17 19:6 22:24
    7:21                                       51:10
                        leave 29:9                                  23:7 28:17,24
   involved 35:3,5                            March 2:6             29:5 31:5 39:1
                        led 6:3                                     50:13
   involves 13:24                             maternal 15:5
                        legislation 25:10                          Miller 34:6,8,19
   ipad 14:3             43:20 49:20,23       matter 7:6 8:20       35:9,11,22,23
                         50:1,18,23 53:10
   irreversible 33:3                          Matthew 6:15         mind 3:4,9 5:5
                        liability 53:9                              6:4,17 9:19 23:15,
   issue 23:17 32:11                          meaning 8:22
    49:21 53:3,7        life 5:22 6:8 14:20                         19 24:22 25:7
                                              mechanism             29:5 35:12,14
                         30:1 35:3,4,5,7,
   issues 7:19 20:3,                           13:24 14:14          44:6 49:25
                         16,19,20 45:16
    6 44:23,24
                         51:1 52:10           mechanisms           minds 32:12
   Item 2:16                                   37:8
                        light 47:12                                minimum 10:1
   IUD 21:8                                   medical 4:24 5:6
                        limited 19:22                              minor 16:25
                                               10:3 17:24 21:23
                        limiting 50:3          22:8 33:21 40:7
                                                                   minutes 47:13
            J
                                               47:5 50:10 51:14
                        lives 38:7,9 42:22                         miscarriages
                                               52:18,22 53:11,
   journal 19:24        living 6:20 7:9 9:8    13,16                21:14
    20:3,10 23:9 31:3    14:15
                                              medication 5:10,     miscarry 17:7
                        long 18:15             25 7:25 20:23
                                                                   missed 36:7,16
            K                                  21:15 26:7 27:18
                        longer 9:7             36:25 37:23 38:1,   mom 52:11
   kill 39:8            loss 5:21 6:7          11 43:16 47:6
                                                                   moment 35:17
                         38:13
   kills 36:11,17                             medications           38:14
                        lost 38:7,9 41:12      20:20
   kind 13:19 25:10                                                morning 2:18
    29:24               lot 10:21 36:15       medicine 4:22,23      4:16 5:1
                         50:3,10,15            20:3,6 22:14
   knowing 28:2                                                    mother 7:17 35:7
                                               51:20
                        Louisiana 39:22                             36:18,23
   knowledge 19:3
                         40:4,25 41:24        Meharry 4:23
    44:8 45:20                                                     mother's 30:2
                        low 22:11 23:1,7      member 4:23
   Kumar 42:24                                                     mothers 38:7,8,9
                                               34:3
    43:2,4,8,14 45:18
                                                                   motion 2:20 3:15
                                  M           members 41:23
                                                                    46:19,22 47:16,
                                               46:6,8 47:21
            L                                                       18,24 48:10,23
                        made 9:24 36:20        48:14,16 54:5
                                                                   move 47:14
   labor 21:15          majority 37:14        Menopausal 21:9
                                                                   moves 54:7
   lack 50:10           make 4:13 8:17        mention 13:16
                         12:4 28:22 35:1                           Murfreesboro
   lady 2:24 51:21                            mentioned 45:1
                         41:13,17,25 52:6                           4:19
   language 47:4                              method 6:9 21:6
    50:9,16,22
                        makes 8:4              28:3 33:2,8
                                                                            N
   largest 7:13 19:25   making 35:15          methods 7:22
                         41:17 50:24
                                                                   named 6:15




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 73 of 78 PageID #: 457i6
                                         Reporting
                   veterancourtreporting@gmail.com
   natural 6:6 21:3      originally 20:25      pause 22:6           piece 50:18
   network 27:9          outcome 42:5          peer 19:19,20,24     pill 3:1 4:25 5:6,9,
                                                20:2 22:3 23:9       10,16 6:1 13:23
   nonexistent           outcomes 7:17
                                                31:3                 14:4,18 15:2 16:2,
    53:19                 11:13 13:6 14:13
                                                                     8,11,17 17:7 27:6,
                          15:6 21:13 31:14     people 3:22 11:7
   nonprofit 14:6                                                    9,10,15 31:19,20
                          36:22 37:14,19,       14:2 19:15 22:16
                                                                     32:25 33:14 36:9
   noted 45:13            22,25 42:7,9,20       27:20 28:3 30:16
                                                                     39:1,3,7,8 42:4,10
                          43:10 45:12           33:5 40:17,19
   notice 50:7,16                                                    49:13
                                                51:24
                         overlooked
   notify 5:3                                                       pills 3:1 15:18
                          43:21                percent 6:7 7:15
                                                                     18:12 19:21 20:11
   number 2:16                                  9:4 10:1,2 13:11
                         overwhelming                                27:18
    8:10,13 15:9 27:5,                          15:1,3 22:5,21
                          22:3 44:2
    20 37:12 38:17,                             23:1,8,10,13        place 24:8 52:17
    18,20 44:21 45:7     oxygen 39:13           26:17 31:13 33:7
                                                                    placebo 8:22
    47:14 49:23                                 40:18 42:21 45:5,
                                                                     11:24 13:3 15:25
                                                10,11,16 51:19,20
   numbers 8:20                   P                                  16:24 31:20
                                                52:9
   nutrients 39:14                                                  placebos 11:6,20
                         palsy 15:9            percentage 17:7
                                                26:22 27:5,17       placenta 39:12
            O            panels 40:9
                                               perform 24:10,18     placental 39:11
                         part 16:3 27:9
   OB/GYN 4:17            28:15 36:7,16        performed 18:5       plan 11:11,25
    17:20 40:8            37:20 38:20           29:21                46:14
                          43:15,18             period 28:16         point 11:25 15:24
   OB/GYNS 37:17
                         participate 18:9                            17:8 52:16 53:21
   objection 4:10                              perpetrator
    46:3                 passed 9:8 49:6        51:24               points 32:18

   Obstetrics 8:2        patient 5:4 6:3,16,   person 4:1,12        pool 22:6
                          22 8:15 9:19 10:5    pertaining 2:12      pops 14:4
   occur 32:24 37:21      11:15 16:6 17:5
   occurred 38:10         22:9,14 23:6,14,     pharmaceutical       portion 16:8,9,11,
                          18,20,21 24:20        5:13 19:1 26:3       24 17:1,8
   occurrence 35:8        25:12,15 32:9,14,    Pharmaceuticals      positions 35:21
   occurring 24:7         21 43:15              19:14 36:20
                                                                    positive 14:19
   off-label 20:22       patient's 10:8        pharmacies 40:8
    21:16                 23:18 24:6                                possibilities
                                               pharmacology          43:25
   offices 50:8          patients 7:4,8,14      6:2,18
                          8:5,10,13,18,21,                          possibility 3:5,7
   ongoing 7:23 9:2       24 9:1,4,11 10:10,   Pharmacotherap        25:14 52:10
   opinion 44:3           24 11:1,4,9,10,16,   y 19:25
                                                                    possibly 51:15,16
                          21,22,25 12:10,
   opportunity 53:5                            phenomenon
                          12,15,25 13:2,10,                         post 49:10
                                                43:11
   opposed 19:21          25 14:1,6,8,13,17
                                                                    posted 50:8
    39:5 46:7 48:15       15:1,25 16:1,3       phone 14:2 27:22
                          19:23 20:1 21:24                          posting 3:7
   option 29:8,10                              physically 13:19
                          22:20 23:8 24:24
                                                                    potential 5:8
   options 32:9           25:1,9 27:8,24       physician 6:15
                                                                     37:25 38:12
                          29:8 30:18,20         8:4 10:5 14:10
   oral 31:8,9            31:4,11 41:5,8,14     17:25 23:2 34:11    potentially 35:18
   order 5:23             42:15,19 43:10,23     47:3
                                                                    practice 4:19,20
                          44:2 47:4
   original 49:5                               physician's 10:9      17:23 18:2 32:13,
                                                                     16 34:1




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 74 of 78 PageID #: 458i7
                                         Reporting
                   veterancourtreporting@gmail.com
   practicing 22:13      proceedings            23:17 24:19 37:16     10,17
                          54:11
   pregnancies 9:2                             providing 43:14       rates 14:24
    45:4                 process 5:4 7:3,       50:23
                                                                     read 50:11
                          16 8:16 9:21 10:7
   pregnancy 5:18,                             publication
                          19:18,20 20:12                             reading 50:7
    19,23 7:9 9:14                              37:21
                          21:25 22:1,4
    14:21 21:11,13                                                   real 9:16 42:17
                          25:10,18,22          published 6:25
    35:19 50:14
                          26:18,24 28:4,18      7:13 19:23,24        realized 51:25
   pregnant 35:2          32:23,24 33:11,18     20:2 23:3,8 30:24
                          43:20 44:10           31:2
                                                                     reason 3:3 11:15
   premature 45:6                                                     13:3
                         procure 49:13         purpose 21:1
   preparation 25:2                                                  reasons 12:23
                         produced 5:12         purposes 30:17
   prescribe 14:11        39:22                                      reassurance
                                               pursual 25:19          44:4
   prescribed 21:7       produces 26:4
                                               pursue 6:11           receive 21:10
   prescription 6:19     professional
    20:19 21:8
                          22:9
                                               pursued 7:8           received 31:19,20
   prescriptions         professional's        pursuing 14:9         receiving 31:7
    20:21
                          52:19                put 3:7 33:5 41:24    recent 8:1 50:12
   presence 45:19        professionals          47:4 53:11,16,18
                                                                     recognized 2:17
   present 36:6           21:24 52:22 53:12                           10:17 13:22 17:13
                                                        Q             18:24 20:17 21:19
   presentation          progesterone
                          5:16,17,19 6:6,19                           22:18 23:25 25:25
    34:22 36:8,16
                          7:23 8:24 9:2        question 4:5           26:13 27:2 28:7,
   pressured 51:23,       11:23 12:13,18        13:15 15:13,21        12 29:15 30:5,14
    24                    14:21 16:1 21:3,4,    21:17 24:9,19         32:3 33:23 34:7
                          8,10 22:24 29:1       25:16 29:20 31:24     35:10 36:2 38:5
   preterm 14:24,25
                          31:6 39:10 42:6       37:24 39:19 41:18     40:23 41:10 43:3
    15:3,7 21:14 45:4,
                                                44:7 46:2 49:4        44:13 47:10
    9,17                 prohibit 15:16                               48:21,25 49:16
   pretty 2:15 22:23                           questions 3:20,        51:4
                         prohibits 52:17        24 4:2,8 10:15,20
    50:17                 53:1                  26:10 28:9 43:1      recommend 4:7
   prevent 21:14         promise 15:12          45:24 54:1            21:25 23:10
                                                                      31:12,21 40:20
   prevented 52:23       Proper 47:16          quick 10:19
                                                                     recommendation
   preventing 6:7        properly 3:16         quoted 12:21           22:15
   prevents 36:10                               22:20
                         protecting 30:1                             recommended
   previous 46:25                                                     7:15 8:25
                         protocol 24:25                 R
   principal 7:21                                                    recorded 54:8,9
                         prove 47:6
   principals 6:2                              raise 49:20           recording 2:4
                         proven 20:23
   private 4:20 37:17     40:16,20,21 48:2     randomized            reduce 45:9
                                                19:10 31:7,17
   pro-life 23:2         provide 49:9 52:7                           reduces 39:10
                                               rare 35:8
   problem 6:22          provided 14:6                               reducing 45:17
    21:16 37:3                                 rarity 51:12
                         provider 23:4,21                            referenced 30:6,
   problems 15:8          25:6,14 28:1         rate 6:7 7:7,15 9:3    18 31:22
    38:13 44:22 45:7      33:21                 14:25 15:3 20:13
                                                22:4,6,11,16,21,     referred 25:12
   procedure 15:18       providers 3:6 5:3      22 23:1,7,11
                          13:25 14:10,12
                                                                     referring 11:8
    49:12                                       31:13 42:21 45:5,




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 75 of 78 PageID #: 459i8
                                         Reporting
                   veterancourtreporting@gmail.com
   reform 53:17          24 26:1,5,9,12,14,    13:8,23 14:9,18      schedule 34:14,
                         21 28:6,8,13,20       15:2 16:11 17:6       15
   refuse 23:15
                         29:13,14,16,23        19:16,18,20 20:13
                                                                    school 4:22 17:25
   refusing 10:10        30:4,6 31:23,25       24:25 26:18,23
    24:5                 32:4,19 33:24         27:9 30:21 31:1,     science 35:3 44:8
                         34:6,8,19 35:9,11,    21 35:13 42:11,
   regard 43:20          23 36:1,3,14 38:2,    17,20 43:25 44:10
                                                                    scientific 40:11
   regimen 5:7 7:15      4,6,14,21 39:18,      49:13                scope 32:7,15
    8:25 9:24 10:10      20 40:5,14,19
                                              reverse 3:8,9 5:8     scopes 30:12
    14:1,11 15:2         41:9,11 43:4,8,14
                                               8:5 9:21 12:19
    19:16,18 23:10       45:18 46:13,15,24                          search 27:14
                                               25:8 29:10 31:4
    28:25 31:1,8,11,     47:25 48:22 49:1,
                                               33:16 42:6 49:25     seconds 33:19
    21 37:11,23          7,16,17 51:5
                                               50:5,6
    42:11,17 45:9        52:13                                      sections 10:4,11
                                              reversed 3:5 14:4
   regimens 31:7,9      representative's                            seek 27:24
                                               24:23 28:25 39:25
                         5:2
   regret 27:6,11,19                           40:13 44:16 47:6     seeking 52:21
    33:15               Representatives                              53:15
                                              reversing 7:16
                         35:22
   regretted 28:4                              25:14                self-serving 10:8
                        republican 51:11
   released 6:25 8:1                          review 19:19,20,      Senate 51:11
    30:18               require 5:3 10:4       24 20:2 22:4 23:5,
                         20:19 25:5 37:1,4,    9 31:3               separate 16:15
   remind 51:8           7 47:3 49:9                                 19:21
                                              rights 50:4
   remorseful 44:1      required 9:11,14,                           series 5:9 6:24
                                              risk 14:16 15:6        7:1,3,7 8:4,8
   remove 32:13          15 13:7 24:19
                                               29:8 41:15            19:12,23 20:1
                         42:8,11,12 43:9
   removed 32:11                              room 8:19 9:5,12,      27:16 30:20 41:7
                        requirements                                 42:15
   renew 48:22                                 13 11:17 21:5
                         33:13
                                               37:16                service 14:6
   repeat 26:20         requiring 9:9,10
                                              rooms 47:2            session 3:25 4:3,
   repetitive 21:14     rescued 44:5
                                              RU486 5:14             7,10 34:12,18
   report 23:2,3        research 7:23                                45:25
    39:21,25 41:23                            Rules 54:7
                         26:16,22 50:12                             set 40:15
   reported 6:25                              run 36:5 46:14
                        residency 18:1                              Shelby 51:7
    7:19 30:20 37:5,
    15,16 44:17         respect 23:15                               Sherrell 29:14,16,
                                                       S
                         24:5 53:2,20                                23
   reporting 37:7,18
                        response 32:1         safe 5:7 6:12 8:6,    show 31:11 42:19,
   reports 19:12         42:2 46:9 47:22       15 9:17,25 12:22      21
    37:12                52:15 53:22           20:24 40:17 41:7
                                                                    showed 7:7
   Represent 52:12      responsibility        safety 7:25
                         43:10                                      shown 4:1 6:10
   representative
    2:11,17,18,22
                                              sample 50:11           13:10 21:2,12
                        responsible 45:6                             26:22 45:15
    3:12,18 4:4,6                             sanctioned 19:4
    10:16,18 11:3,19    restate 49:4                                shows 23:6,9
    12:3,6,20 13:13,                          save 35:7,16           26:17 45:2
                        result 36:24           52:10
    14 15:11,12,15,20
    17:12,14,18,22      resulted 19:2                               sic 28:11 42:24
                                              saves 35:18
    18:3,7,11,15,18,                                                side 13:19 36:22
                        results 6:23          saving 14:20
    20 19:17 20:4,7,                                                 43:17
    11 21:18,20 23:24   reversal 4:25 7:8      42:21 45:16
    24:1,13,14 25:23,    8:23 9:24 10:10                            sides 50:22 53:3
                                              scared 51:23




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 76 of 78 PageID #: 460i9
                                         Reporting
                   veterancourtreporting@gmail.com
   signage 46:25        sponsoring             22:4,19 23:5,8       taking 6:12 27:15
    47:2 48:5 49:5,10    33:25                 30:8,17,19,25         29:5 33:13 43:17
                                               31:10,16 39:23        52:17
   significant 16:9,    spontaneously
                                               40:6 42:3,18,19
    10,24 17:8 45:15     9:8                                        talk 47:25
                                               43:9
   similar 6:22,23      stand 29:25                                 talked 27:12 50:9
                                              subcommittee
    32:23 33:12
                        standalone 20:15       34:11 50:22          talking 27:7 32:9
   simply 5:3 6:5,13
                        standard 32:10,       submitted 19:5        teaching 4:21
    28:3 29:10 30:20
                         16 34:1,2 40:16
    32:8 33:21 47:7                           substantively         teenager 44:16
                         52:20,22
                                               22:12
   simultaneous                                                     teeth 37:9 53:11,
                        standing 52:25
    26:6                                      success 5:18 6:7       15,17
                        standpoint 44:22       7:7,15 9:3 20:13
   sincere 49:21                                                    telling 50:9
                                               22:4,11,16,21
                        stands 53:1
   single 25:15                                23:11 31:13 42:21    ten 19:9
                        started 24:24         successful 15:2
   sir 3:12 30:3                                                    Tennessee 2:10
                        state 22:10 39:25      30:22                 4:22 53:14,20
   situation 44:5
                         50:24 53:14,20
                                              successfully          tenure 50:3
   sizes 50:11                                 24:23 44:16 48:2
                        State's 37:5
                                                                    term 6:20 16:10,
   small 7:1,3 8:9,12                         sufficient 40:11
                        stated 11:15                                 12,25 17:9
    17:7 22:6 30:23
                         33:18 41:2            48:4
                                                                    terms 5:15
   smart 14:2                                 supplementation
                        states 14:25 37:4,
                                               14:21                territorial 44:4
   Smith 32:3,4,19       7,9
    33:22,24
                                              supply 39:10          test 22:15
                        statistic 45:1
   so-called 52:3                             support 5:2 25:5,     tested 22:12
                        statistics 14:13,
   someday 45:3          22                    10 34:23,25 35:6,    testify 3:23 4:2,12
                                               12,13,18              25:3 34:17
   sought 31:18         stats 10:21
                                              supposed 3:22         testimony 10:14
   sound 12:22          stop 11:13             34:14                 45:23 50:21
   South 6:15           stopped 10:25         surgery 12:15,16      thereof 50:10
                         11:6 12:1,7,9,23,     13:1 37:1 42:9,11,
   speak 5:1 48:8
                         24 13:12 41:14,19     12                   thing 14:4,19
   Speaker 2:21          42:3,15,16                                  25:11
    21:21 24:2 46:19,                         surgical 9:9,14
                        stopping 11:15                              things 51:20
    21 47:15                                  survival 23:1,7,12
                         13:4 43:8
                                                                    thinking 49:24
   speaks 42:22                               survive 25:22
                        structured 20:2
                                                                    thought 12:7
   specific 27:5                              surviving 42:7
                        studied 6:18                                 35:16
   specifically                               system 21:9
                        studies 7:13                                thousand 14:15,
    23:20,21 39:6
                         10:22 13:17                                 22 31:10 37:19
    40:24
                         19:12,13 30:7,11,                           44:17
                                                       T
   spent 47:12 50:3      16,23 31:22 36:15
                         44:8 50:10
                                                                    thousands 10:23
   spoke 25:1                                 table 47:14
                        study 7:10,19,20,                           tied 32:22
   spoken 51:22          22 8:1,12,14,18,     tabled 48:18          time 6:20 10:1,2
   sponsor 47:24         21 9:17 10:25        tabling 47:18,19,      17:8 18:4 25:6
    49:18                11:2,4,9,10,12,13,    24 48:10,11,12        28:16 33:7 41:22
                         15,24 12:9,21                               44:9 45:16 49:3
   sponsored 2:11        13:4,11 15:25        takes 9:23,24 23:6     50:3 53:23
                         16:6,25 19:22




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 77 of 78 PageID #: 461
                                         Reporting                       i10
                   veterancourtreporting@gmail.com
   times 28:21 44:2      two-thirds 22:16   vote 34:3 48:12      worried 9:5
    51:21                                    54:9
                         tying 33:11                             worst 43:17
   tissue 5:23,24                           voted 51:12
                         typical 11:11                           wrap 43:1
    9:8,15 39:11
                                            voting 46:3 47:17
                         typically 3:1                           wrote 23:5
   today 2:15 17:16                          48:10 54:2
                          38:11
    24:16 25:2 29:19,
    25 30:2,24 34:14                                                     Y
                                                     W
    50:21                         U
   told 23:22 24:3                                               year 5:11 37:21
                                            waiting 47:2
    25:3,16,17           uncertain 44:4
                                                                 years 4:18,19
                                            warning 47:4
   toll-free 14:7        uncommon                                 17:23,25 18:1
                          43:11             Washington 51:9       19:5,8 21:5 22:13
   tort 53:17                                                     27:8 51:9
                         understand 52:5    website 13:24
   total 11:22                               50:19               yesterday 25:2
                         understood
   track 44:21            28:22             week 27:22 34:10,    young 2:24 51:21
   tracked 14:14                             15
                         undertaken 40:4
   trained 18:8                             weeks 19:8,9
                         undo 52:1
    21:23                                    24:25 27:13
                         undue 33:19
   training 18:10                           west 6:21
                         unfavorable 7:17
   transcribed 2:4                          White 28:11,13,20
                         UNIDENTIFIED        29:13 48:24 49:1,
   transfusion 9:11,      2:21 46:19,21      8
    15 12:14,17 13:1      47:15
    37:1 42:8,13                            widely 21:13
                         United 14:25
   transfusions                             wished 31:4
    17:2                 universal 25:11
                                            woman 29:2,4
   treated 8:23          University 4:22     31:15 33:20 35:12
                                             53:4
   treating 10:5 32:7    unstable 39:12
                                            woman's 33:11
   treatment 5:11        unusual 36:24       34:23,25
    6:9 9:12 12:25       uterus 39:11
    13:2,8,9 22:22                          womb 30:2
    43:24 51:14                             women 6:11 21:5,
                                  V
   trial 18:25 19:2,10                       9 22:1 26:17,23
    41:20                                    27:5,10,18 29:12
                         variety 31:6        31:18 36:23,25
   trials 18:21,22                           37:10,25 41:15,20
                         vast 35:20 37:14
    19:4,11 47:5 48:1,                       42:3,5,20 44:18
    3                    verbal 49:11        48:3 49:12,24
   trimester 5:20        verbiage 47:8       50:4,23
                          48:4              women's 21:4
   truth 7:6 8:19
                         versus 31:8         52:4
   truthfully 24:20
                         viewed 32:8        words 36:11
   tubes 32:22 33:5,
    11                   vigorously 41:3    work 22:2 33:16
                                             51:15
   twelve 8:18 11:7,     violation 10:11
    10,17,21,25 12:2,                       working 38:19,20
                         virtually 53:18
    10                                      works 33:6
                         vital 5:17




Case 3:20-cv-00740 Document 16-1 Court
                       Veteran   Filed 09/14/20 Page 78 of 78 PageID #: 462
                                         Reporting                       i11
                   veterancourtreporting@gmail.com
